Exhibit 10.14

 

LEASE

 

BETWEEN

 

WB MURPHY RANCH, L.L.C.

 

(“LANDLORD”)

 

AND

 

PHOENIX TECHNOLOGIES LTD.

 

(“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1 TERM

     1

ARTICLE 2 POSSESSION

     3

ARTICLE 3 RENT

     4

ARTICLE 4 RENTAL ADJUSTMENT

     6

ARTICLE 5 CONDITIONS TO COMMENCEMENT

   10

ARTICLE 6 USE

   10

ARTICLE 7 NOTICES

   12

ARTICLE 8 BROKERS

   13

ARTICLE 9 HOLDING OVER; SURRENDER

   13

ARTICLE 10 TAXES ON TENANT'S PROPERTY

   13

ARTICLE 11 CONDITION OF PREMISES

   14

ARTICLE 12 ALTERATIONS

   14

ARTICLE 13 REPAIRS

   15

ARTICLE 14 LIENS

   18

ARTICLE 15 ENTRY BY LANDLORD AND RESERVED RIGHTS OF LANDLORD

   18

ARTICLE 16 UTILITIES AND SERVICES

   19

ARTICLE 17 BANKRUPTCY

   19

ARTICLE 18 INDEMNIFICATION

   20

ARTICLE 19 DAMAGE TO TENANT'S PROPERTY

   20

ARTICLE 20 TENANT'S INSURANCE

   21

ARTICLE 21 DAMAGE OR DESTRUCTION

   23

ARTICLE 22 EMINENT DOMAIN

   25

ARTICLE 23 DEFAULTS AND REMEDIES

   26

ARTICLE 24 ASSIGNMENT AND SUBLETTING

   28

ARTICLE 25 SUBORDINATION; MORTGAGEE PROTECTION

   30

ARTICLE 26 ESTOPPEL CERTIFICATE

   31

ARTICLE 27 SIGNAGE

   32

ARTICLE 28 RULES AND REGULATIONS

   32

ARTICLE 29 CONFLICT OF LAWS

   33

ARTICLE 30 SUCCESSORS AND ASSIGNS

   33

ARTICLE 31 SURRENDER OF PREMISES

   33

ARTICLE 32 ATTORNEYS' FEES

   33

ARTICLE 33 PERFORMANCE BY TENANT

   33

ARTICLE 34 MORTGAGEE PROTECTION

   34

ARTICLE 35 DEFINITION OF LANDLORD

   34

ARTICLE 36 WAIVER

   34

ARTICLE 37 QUIET ENJOYMENT

   35

ARTICLE 38 PARKING

   35

ARTICLE 39 TERMS AND HEADINGS

   35

ARTICLE 40 EXAMINATION OF LEASE

   35

ARTICLE 41 TIME

   36

 

i



--------------------------------------------------------------------------------

ARTICLE 42 PRIOR AGREEMENT: AMENDMENTS

   36

ARTICLE 43 SEPARABILITY

   36

ARTICLE 44 RECORDING

   36

ARTICLE 45 CONSENTS

   36

ARTICLE 46 LIMITATION ON LIABILITY

   37

ARTICLE 47 RIDERS

   37

ARTICLE 48 EXHIBITS

   37

ARTICLE 49 RESERVED

   38

ARTICLE 50 OPTION TO EXTEND

   38

ARTICLE 51 HAZARDOUS MATERIALS

   40

ARTICLE 52 FORCE MAJEURE

   41

ARTICLE 53 COUNTERPARTS

   41

ARTICLE 54 RIGHT OF FIRST OFFER

   42

ARTICLE 55 MOVING ALLOWANCE

   44

 

EXHIBIT A

  

ThePremises

   A-1

EXHIBIT B

  

The Project

   B-1

EXHIBIT C

  

Work Letter

   C-1

EXHIBIT D

  

Rules and Regulations

   D-1

EXHIBIT E

  

Parking Rules and Regulations

   E-1

EXHIBIT F

  

Commencement Date Memorandum

   F-1

EXHIBIT G

  

Landlord’s FF&E

   G-1

EXHIBIT H

  

Subordination, Nondisturbance and Attornment Agreement

   H-1

EXHIBIT I

  

Memorandum of Lease

   I-1

 

ii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

EXHIBIT A

   The Premises

EXHIBIT B

   The Project

EXHIBIT C

   Work Letter

EXHIBIT D

   Rules and Regulations

EXHIBIT E

   Parking Rules and Regulations

EXHIBIT F

   Commencement Date Memorandum

EXHIBIT G

   Landlord’s FF&E

EXHIBIT H

   Subordination, Nondisturbance and
Attornment Agreement

EXHIBIT I

   Memorandum of Lease

 

The exhibits attached hereto are incorporated into and made a part of this
Lease.

 

iii



--------------------------------------------------------------------------------

LEASE

 

THIS LEASE is made as of May 16, 2003, by and between WB MURPHY RANCH, L.L.C., a
Delaware limited liability company (“Landlord”), and PHOENIX TECHNOLOGIES LTD.,
a Delaware corporation (“Tenant”).

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord that
certain office building located at 911 Murphy Ranch Road, Milpitas, California
(the “Premises”) outlined on the floor plan attached hereto and marked EXHIBIT
A, the Premises being agreed, for the purposes of this Lease, to have an area of
approximately 86,452 rentable square feet, and part of a 5 building complex (the
“Project”) more particularly described in EXHIBIT B attached hereto. Landlord
represents that the Project currently contains approximately 352,358 rentable
square feet of space. Tenant acknowledges and agrees that Landlord may elect to
sell one or more of the buildings within the Project and that upon any such sale
Tenant’s pro-rata share of those Direct Expenses allocated to the outside areas
of the Project may be adjusted accordingly by Landlord, subject to the
provisions of Section 4.1(a)(i) below. Landlord shall use reasonable efforts to
obtain approval from the City of Milpitas (the “City”) to change the street
address from 911 Murphy Ranch Road to 915 Murphy Ranch Road and shall keep
Tenant informed about the status of such change. Landlord shall have no
liability hereunder and shall not be in default if, despite using its reasonable
efforts, the City refuses to grant permission. If the City grants permission,
then from and after the City’s approval, the Premises shall be known as 915
Murphy Ranch Road and this Lease shall be deemed automatically amended as such.

 

Landlord and Tenant agree that said letting and hiring is upon and subject to
the terms, covenants and conditions herein set forth. Tenant covenants, as a
material part of the consideration for this Lease, to keep and perform each and
all of said terms, covenants and conditions for which Tenant is liable and that
this Lease is made upon the condition of such performance.

 

Landlord shall perform the Tenant Improvements described in the Work Letter
attached hereto as EXHIBIT C.

 

ARTICLE 1

TERM

 

1.1 Commencement Date. The term of this Lease shall be for one hundred twenty
(120) months (“Lease Term” or “Term”) unless sooner terminated as hereinafter
provided, commencing on the date which is the earlier of:

 

(a) the date on which the Premises are Substantially Complete (as hereinafter
defined); or

 

(b) the date that Tenant opens for business in the Premises.



--------------------------------------------------------------------------------

The Premises shall be deemed to be “Substantially Complete” on the earliest of
the date on which: (1) Landlord files or causes to be filed with the City, if
required, and delivers to Tenant an architect’s notice of substantial
completion, or similar written notice that the Premises are substantially
complete, (2) Tenant first occupies all or any portion of the Premises, or (3) a
certificate of occupancy (or a reasonably substantial equivalent such as a
signoff from a building inspector or a temporary certificate of occupancy) is
issued for the Premises; provided, however, that if the Premises are prevented
from being Substantially Complete as a result of Delays Caused by Tenant (as
defined in the Work Letter), then the Premises shall be deemed to be
Substantially Complete on the date they would have been Substantially Complete
but for such Delays Caused by Tenant. Determination that the Premises are
Substantially Complete shall not, in and of itself, constitute satisfaction of
Landlord’s obligation to complete the Tenant Improvements in strict compliance
with the Work Letter.

 

1.1.1 The date that the Lease commences in accordance with this Article 1 shall
be referred to herein as the “Commencement Date”. If the Commencement Date is
not the first day of a calendar month, the Lease Term will be extended for the
number of days remaining in the month in which the Commencement Date occurs. On
and after the Commencement Date, the Lease shall continue in full force and
effect for the period of time specified as the Lease Term or until this Lease is
terminated as otherwise provided herein. Promptly following the Commencement
Date, Landlord and Tenant shall execute a Commencement Date Memorandum in the
form attached hereto as Exhibit F acknowledging, among other things, the (a)
Commencement Date, (b) scheduled termination date of this Lease, (c) Tenant’s
acceptance of the Premises, and (d) amount of the Lease Termination Fee (as
hereinafter defined). Tenant’s failure to execute the Commencement Date
Memorandum shall not affect Tenant’s liability hereunder.

 

1.1.2 Reference in this Lease to a “Lease Year” shall mean a period of twelve
successive calendar months. The first Lease Year will begin on the Commencement
Date if the Commencement Date occurs on the first day of a calendar month. If it
occurs on any day other than the first day of a calendar month, then the first
Lease Year will commence on the first day of the calendar month next following
the Commencement Date.

 

1.1.3 Landlord and Tenant estimate that the Commencement Date shall be November
1, 2003, but such estimate is not and shall not be deemed to be a representation
or warranty by Landlord that Premises shall be ready for Tenant’s occupancy on
such date.

 

1.1.4 At any time prior to the last day of the fifth (5th) Lease Year, Tenant
may provide an irrevocable written notice (“Lease Termination Notice”) to
Landlord terminating this Lease as of the last day of the sixth (6th) Lease Year
(“Termination Date”), subject to the terms of this Section 1.1.4. The Lease
Termination Notice shall only be effective if it is accompanied by the Lease
Termination Fee, which shall be calculated by Landlord in the manner set forth
in this Section 1.1.4, plus all monetary amounts which are then past due and are
payable under the Lease. The “Lease Termination Fee” shall mean an amount equal
to the unamortized value as of the Termination Date of the “Lease Concessions”
(as hereinafter defined), based on an amortization of the Lease Concessions over
the initial Lease Term, with an imputed interest rate of ten percent (10%) per
annum, and is estimated to be $1,917,317 based on the anticipated cost

 

2



--------------------------------------------------------------------------------

of the Tenant Improvements, Moving Allowance and leasing commissions. The final
amount of the Lease Termination Fee shall be confirmed by Landlord and Tenant by
execution of the Commencement Date Memorandum. For purposes of this Section
1.1.4, “Lease Concessions” shall mean (i) the cost of the Tenant Improvements
(as described in Exhibit C hereto), (ii) the amount of the Moving Allowance paid
to Tenant, and (iii) the amount of real estate leasing commissions paid to any
broker (and any unpaid amounts owed to any broker) by Landlord in connection
with the negotiation and execution of this Lease. , Tenant shall pay the Lease
Termination Fee to Landlord concurrently with the delivery of the Lease
Termination Notice. Tenant shall have no right to exercise this early
termination option and the same shall be null and void and irrevocably waived by
Tenant if Tenant fails to comply with and perform each and every condition and
obligation specified in this Section 1.1.4 at the time and in the manner
provided herein. In the event Tenant properly exercises its right to terminate
this Lease in accordance with this Section 1.1.4, this Lease shall terminate on
the Termination Date.

 

ARTICLE 2

POSSESSION

 

2.1 Lease in Full Force and Effect. Tenant agrees that, if Landlord is unable to
deliver possession of the Premises to Tenant on the scheduled Commencement Date,
other than as a result of Delays Caused by Tenant (as defined in the Work
Letter), (which shall result in a day for day extension for each day resulting
from a Delay Caused by Tenant) and except as provided in this Section 2.1, this
Lease shall not be void or voidable, nor shall Landlord be liable to Tenant for
any loss or damage resulting therefrom, but in such event the Lease Term shall
not commence until Landlord tenders possession of the Premises to Tenant.
Notwithstanding the foregoing, if the Commencement Date has not occurred by
January 1, 2004 other than as a result of Delays Caused by Tenant (which shall
result in a day for day extension for each day resulting from a Delay Caused by
Tenant), then Tenant’s sole remedy shall be that Landlord shall reimburse Tenant
an amount equal to the difference in basic monthly rent Tenant actually pays
pursuant to its Old Lease (as hereinafter defined) during a hold-over of its Old
Premises (as hereinafter defined) from and after January 1, 2004 and the basic
monthly rent Tenant was actually paying during the last month of the term of its
Old Lease (as hereinafter defined) within ten (10) days of receipt by Landlord
of a statement setting forth such charges (and reasonable evidence therefor),
for so long as the Commencement Date has not occurred, other than as a result of
Delays Caused by Tenant (which shall result in a day for day extension for each
day resulting from a Delay Caused by Tenant), Landlord’s exposure for the same
not to exceed $60,621.40 on a per month basis. As used herein, the term Old
Premises shall be and mean that certain premises leased by Montague LLC,
successor-in-interest to The Equitable Life Assurance Society of the United
States (“Old Landlord”) to Tenant and located at 411 East Plumeria Drive, San
Jose, California (“Old Premises”) under that certain Lease by and between Old
Landlord and Tenant, dated as of May 15, 1996 (the “Old Lease”). Tenant
represents and warrants that Tenant’s base monthly rent under the Old Lease for
the last month of Tenant’s term thereunder is $121,242.80 and that the hold-over
penalty under the Old Lease is 150% of such base monthly rent. Notwithstanding
anything to the contrary contained herein, if the Commencement Date has not
occurred by April 1, 2004, other than as a result of Delays Caused by Tenant
(which shall result in a day for day extension for each day resulting from a
Delay Caused by Tenant), then

 

3



--------------------------------------------------------------------------------

Tenant’s sole remedy shall be to terminate this Lease upon written notice to
Landlord, no later than April 30, 2004 (as such date may be extended on a day to
day basis for Delays Caused by Tenant), such termination to be effective upon
the giving of such notice, and Landlord shall be entitled to exercise such
termination right as well, in the same manner (provided, however, that in the
event Landlord elects to so terminate, (i) Delays Caused by Landlord shall
result in a day for day extension of such April 1 and April 30 dates,
respectively, and (ii) Delays Caused by Tenant shall result in a day for day
extension (not to exceed 15 days in the aggregate for all such Delays Caused by
Tenant) of such April 1 and April 30 dates, respectively). Except as expressly
provided in this Section 2.1, Tenant acknowledges that this Lease shall not be
void or voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting from any delay in delivery of possession of the Premises to Tenant or
occurrence of the Commencement Date.

 

2.2. Acceptance by Tenant. Landlord shall deliver the Premises to Tenant on the
Commencement Date in material compliance with all Applicable Laws (as
hereinafter defined). Tenant has determined that the Premises are appropriate
for Tenant’s use and Tenant acknowledges that, except as otherwise expressly
provided in this Lease, neither Landlord nor any broker or agent has made any
representations or warranties in connection with the physical condition of the
Premises or their fitness for Tenant’s use. Except as expressly provided to the
contrary in this Lease, Landlord shall not be required to make any expenditure,
incur any obligation, or incur any liability of any kind whatsoever in
connection with this Lease or the ownership, construction, maintenance,
operation or repair of the Premises or the Project. Tenant’s possession of the
Premises during the period of time, if any, prior to the Commencement Date,
shall be subject to all the provisions of this Lease and shall not advance the
expiration date.

 

2.3 Landlord’s Furniture, Fixtures and Equipment. There is currently located in
the Premises certain items of furniture, fixtures and equipment belonging to
Landlord (as more particularly described on Exhibit G hereto, “Landlord’s
FF&E”). Tenant shall have the right to use Landlord’s FF&E during the Lease
Term, and upon the expiration or earlier termination of the Lease shall return
the same to Landlord in substantially the same condition as existed as of the
Commencement Date, subject to ordinary wear and tear. Neither Landlord nor
Tenant shall be obligated to replace worn-out items of Landlord’s FF&E, and
Tenant may dispose of the same. Any furniture, fixtures and equipment owned by
Tenant or installed by Tenant at its expense in the Premises, whether or not as
replacement of worn-out items of Landlord’s FF&E, shall be and remain the
property of Tenant and may be removed by Tenant at any time during the Lease
Term.

 

ARTICLE 3

RENT

 

3.1 Rent. Tenant shall pay to Landlord, in lawful money of the United States of
America, at the address of Landlord designated on the signature page of this
Lease or to such other person or at such other place as Landlord may from time
to time designate in writing, the monthly base rent (the “Base Rent”) in
advance, without notice, demand, offset or deduction, on the first day of each
calendar month. Tenant shall pay the fifth month’s Base Rent on the date Tenant
executes this Lease. Tenant shall pay the sixth month’s Base Rent on the first
day of the

 

4



--------------------------------------------------------------------------------

sixth month of the Lease Term, and shall continue to pay Base Rent on the first
day of each month thereafter (subject to adjustment as hereinafter provided) as
follows:

 

Months of Term

--------------------------------------------------------------------------------

  

Base Rent/Per Month

--------------------------------------------------------------------------------

1-4

   $0.00

5-12

   $90,774.60

13-24

   $93,497.84

25-36

   $96,302.77

37-48

   $99,191.86

49-60

   $102,167.61

61-72

   $105,232.64

73-84

   $108,389.62

85-96

   $111,641.31

97-108

   $114,990.55

109-120

   $118,440.26

 

If the Term commences or ends on a date other than the first or last day of a
month, Base Rent shall be prorated on the basis of a thirty (30) day month.
Tenant shall pay Landlord the Rent (as hereinafter defined) due under this Lease
without any deduction or offset whatsoever by Tenant, foreseeable or
unforeseeable.

 

3.2 Additional Rent. In addition to the Base Rent, Tenant agrees to pay as
additional rental (the “Additional Rent” and together with the Base Rent, the
“Rent”) the amount of rental adjustments and all other charges required by this
Lease. All sums other than the Base Rent that Tenant is obligated to pay under
this Lease will be Additional Rent, whether or not such sums are designated as
Additional Rent.

 

3.3 Late Charge and Interest. Tenant acknowledges and agrees that the late
payment of any Rent will cause Landlord to incur additional costs, including
administration and collection costs, processing and accounting expenses, and
increased debt service (the “Delinquency Costs”). If Landlord has not received
any installment of Rent when due, Tenant shall pay a late charge (the “Late
Charge”) equal to four percent (4%) of the delinquent amount; provided, however,
that Tenant will be provided with three (3) grace periods in each twelve (12)
month period, wherein Landlord will provide Tenant with written notice of such
delinquent payment and Tenant shall have five (5) days in which to pay such
delinquent Rent before the Late Charge applies. Tenant agrees that the Late
Charge represents a reasonable estimate of the Delinquency Costs that will be
incurred by Landlord. In addition, any amount not paid by one party to the other
when due under this Lease shall bear interest from the date the amount was due
until the date the amount is paid in full at a rate per annum (the “Applicable
Interest Rate”) equal to the lesser of (a) the maximum interest rate permitted
by law or (b) three percent (3%) above the prime rate in effect as of the due
date as published in The Wall Street Journal (or, if such rate is no longer
published, a substitute rate reasonably selected by Landlord). Landlord and
Tenant agree that it is difficult to ascertain the damage that Landlord will
suffer as a result of the late payment of any Rent and that the Late Charge and
interest are the best estimates of the damage that Landlord will suffer in the
event of late payment.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

RENTAL ADJUSTMENT

 

4.1 Rental Adjustment.

 

(a) For the purpose of this Lease, the following terms are defined as follows:

 

(i) Tenant’s Percentage. That portion of the Project occupied by Tenant divided
by the total rentable square footage of the Project, which result is the
following: 24.53527%. In the event that Landlord provides any of the services
described in Section 4.1(a)(ii)(B), below, to less than entire Project, Tenant’s
Percentage for such services shall mean the rentable square footage of Premises
divided by the total rentable square feet of the portion of the Project to which
such services are provided, as determined by Landlord. Notwithstanding anything
to the contrary in the foregoing or elsewhere herein, “Tenant’s Percentage” with
respect to Direct Expenses which relate solely to the Premises (as opposed to
the Common Areas) shall be 100%. The objective of this Section 4.1 is to provide
that Tenant shall be responsible (a) for 100% of the Direct Expenses which
relate solely to the Premises and (b) for Tenant’s Percentage of the Direct
Expenses which relate to the Common Area. Direct Expenses which relate to the
entire Project which benefit the Premises as well as the rest of the Project
shall be allocated to Tenant based on Tenant’s Percentage.

 

(ii) Direct Expenses. The term “Direct Expenses” shall include “Taxes” (as
hereinafter defined) and “Operating Expenses” (as hereinafter defined).

 

(A) “Taxes” means the sum of any and all real and personal property taxes and
assessments, possessory-interest taxes, service payments in lieu of such taxes
or fees, similar taxes or assessments (including fees “in-lieu” of any such tax
or assessment) which are assessed, levied, charged, conferred or imposed by any
public or quasi-public authority upon the Project (or any real property
comprising any portion thereof) or its operations, together with all taxes,
assessments or other fees imposed by any public authority upon or measured by
any Rent or other charges payable hereunder, including any gross receipts tax or
excise tax levied by any governmental authority with respect to receipt of
rental income, or upon, with respect to or by reason of the possession, leasing,
operation, use or occupancy by Tenant of the Premises or any portion thereof, or
documentary transfer taxes upon this transaction or any document to which Tenant
is a party creating or transferring a leasehold interest in the Premises,
together with any tax imposed in substitution, partially or totally, of any tax
previously included within the aforesaid definition or any additional tax the
nature of which was previously included within the aforesaid definition,
together with any and all costs and expenses (including, without limitation,
attorneys, administrative and expert witness fees and costs) of challenging any
of the foregoing or seeking, the reduction in or abatement, redemption or return
of any of the foregoing, but only to the extent of any such reduction,
abatement, redemption or return. All references to Taxes during a particular
year shall be deemed to refer to taxes accrued during such year, or portion
thereof, during the Lease Term, including supplemental tax bills regardless of
when they are actually assessed and without regard to when such taxes are
payable. The obligation of Tenant to pay for supplemental taxes shall survive
the expiration or earlier termination of this Lease. In no event shall Tenant or
any Tenant Party (as hereinafter defined) be entitled to file any property

 

6



--------------------------------------------------------------------------------

tax assessment appeal. Tenant’s obligations for Taxes for the last full and/or
partial year(s) of the Term shall survive the expiration or early termination of
the Lease. Tenant will have no obligation to pay for penalties and interest
other than those attributable to Tenant’s failure to comply timely with its
payment and other obligations pursuant to this Lease, any tax which may be
levied upon net income or profits of Landlord or any personal property taxes,
business or occupancy tax, gift, franchise, capital levy, or transfer taxes
which may be levied against any estate or interest of Landlord, land development
fees, including assessments of any kind for utilities and improvements installed
in connection with the initial development of the Project, except to the extent
such taxes or assessments are currently imposed. Taxes and assessments that
apply to a period not within the Term (as it may be extended, as applicable)
shall be prorated, so that only the portion attributable to the Term shall be
part of Direct Expenses.

 

(B) “Operating Expenses” means the total costs and expenses incurred by Landlord
during the term of this Lease in the operation, maintenance, repair and
management of the Project (provided that they relate to the Premises, or to the
Premises and some portion of the rest of the Project) and/or the Common Area (as
hereinafter defined) (including, without limitation, the costs incurred by
Landlord under the CC&Rs if Landlord incurs such costs under the CC&Rs for the
operation, maintenance, repair, replacement and management of the Project and
the Common Area in lieu of incurring such costs directly for the operation,
maintenance, repair, replacement and management of the Common Area), and the
Premises including, but not limited to, (a) repairs to and maintenance of the
roof (and roof membrane), except for the Roof Repair (as hereafter defined),
which shall not be included in Operating Expenses, skylights and exterior walls
of the Premises; (b) cleaning, maintenance, repair, replacement, utility costs
and landscaping of the entrances, lobbies and other public areas of the
Premises, walkways, landscaped areas, driveways necessary for access to the
Premises, parking areas (including sweeping, striping and slurry coating (but
not the first slurry coating and striping after the date hereof)), common
driveways, outdoor lighting, walkways, landscaping, and other common facilities
designated by Landlord from time to time for the common use of all tenants of
the Project (the “Common Area”), and other costs which are allocable to the
Common Area or the Premises; (c) the costs and premiums relating to the
insurance maintained by Landlord with respect to the Project, including, without
limitation, Landlord’s cost of any reasonable self-insurance deductible or
retention; (d) service and maintenance contracts for, and the repair and
replacement of, the heating, ventilation and air-conditioning (HVAC) systems
(except that the costs of acquiring one turbine for the HVAC (“Turbine”) the
first time for Tenant’s exclusive use shall not be an Operating Expense) and
elevators, if any, and maintenance, repair, replacement, monitoring and
operation of the fire/life safety system, (e) service and maintenance contracts
for security, cleaning, janitorial (excluding such cleaning and janitorial
services within the Premises, which shall be performed by Tenant at its sole
cost and expense) and landscaping services; (f) trash collection (g) all wage
and labor costs, including fringe benefits, applicable to persons engaged in the
operation, maintenance and repair of the Project as Landlord’s employees; (h)
capital improvements made to or capital assets acquired for the Premises or the
Common Area after the Commencement Date that (1) are intended to reduce
Operating Expenses, to the extent they actually do reduce Operating Expenses, or
(2) are reasonably necessary for the health and safety of the occupants of the
Project or (3) are required under any and all applicable laws, statutes, codes,
ordinances, orders, rules, regulations, conditions of approval and requirements
of

 

7



--------------------------------------------------------------------------------

all federal, state, county, municipal and governmental authorities and all
administrative or judicial orders or decrees and all permits, licenses,
approvals and other entitlements issued by governmental entities, and rules of
common law, and all Environmental Laws (as hereinafter defined), relating to or
affecting the Project or the Premises or the use or operation thereof, hereafter
enacted, and existing laws (including, without limitation, the Americans with
Disabilities Act of 1990, 42 USC 12111 et seq. (the “ADA”)) if and to the extent
the same may be hereafter amended from time to time, and any CC&Rs, or any
corporation, committee or association formed in connection therewith, or any
supplement thereto recorded in any official or public records with respect to
the Project or any portion thereof (collectively, “Applicable Laws”), which
capital costs, or an allocable portion thereof, shall be amortized over the
period reasonably determined by Landlord, together with interest on the
unamortized balance at the Applicable Interest Rate (as hereinafter defined) in
effect as of the date such capital cost is first incurred with respect to the
applicable capital improvement; and (i) any other similar costs incurred by
Landlord related to the Project (provided that they relate to the Premises, or
to the Premises and some portion of the rest of the Project) and/or the Common
Area. Operating Expenses shall also include an administrative fee to Landlord
for accounting and project management services relating to the Project equal to
five percent (5%) of the actual total costs for maintenance and operation of the
Common Area and the Premises but the basis will be exclusive of expenses in
connection with Landlord’s development, management and administrative fees paid
to third parties to perform any or all of Landlord’s supervisory and
administrative obligations, and the costs of insurance premiums and property
taxes and assessments (but not costs incurred contesting property taxes and
assessments). Operating Expenses shall also include all costs and fees incurred
by Landlord in connection with the management of this Lease and the Premises
including the cost of those services which are customarily performed by a
property management services company, whether performed internally or through an
outside management company, including, without limitation, costs paid to the
property manager’s agents or employees. Operating Expenses shall not include (i)
costs associated with construction, tenant improvement, real estate commissions
and attorneys’ fees incurred in connection with new leases, (ii) any costs
associated with the construction, maintenance, or operation of buildings or
other spaces in the Project intended for lease to other tenants and associated
improvements, depreciation and loan payments, except for such expenses which
benefit the Premises, or the Premises and some portion of the rest of the
Project, (iii) costs to correct construction defects, or (iv) costs of repairs
or other work as to which Landlord is reimbursed by insurance or a third party.
Operating Expenses that cover a period not within the Lease Term will be
prorated.

 

(b) Payment of Direct Expenses.

 

(i) Tenant shall pay to Landlord as Additional Rent Tenant’s Percentage of
Direct Expenses paid or incurred by Landlord. Tenant shall pay such Additional
Rent to Landlord without offset or deduction, concurrently with the regular
monthly Base Rent payment next due following the receipt of such statement from
Landlord setting forth the amount owed by Tenant.

 

(ii) On or before April 30th of each year (except for the first year of the
Lease Term, in which case, on or before December 31st of such year) (and from
time to time as

 

8



--------------------------------------------------------------------------------

Landlord reasonably determines appropriate), Landlord shall provide Tenant with
Landlord’s estimate of the Tenant’s Percentage of Direct Expenses for the
calendar year (the “Landlord’s Estimate”). This estimated amount shall be
divided into twelve equal monthly installments; provided, however, that Landlord
may adjust such amounts from time to time, or divide them into something other
than twelve equal monthly installments, in order to allow for the Landlord’s
Estimate to bear an equitable relationship to Tenant’s Percentage of reasonably
anticipated Direct Expenses over the calendar year. Tenant shall pay to Landlord
without offset or deduction, concurrently with the regular monthly Base Rent
payment next due following the receipt of such statement, an amount equal to one
monthly installment multiplied by the number of months from January in the
calendar year in which said statement is submitted to the month of such payment,
both months inclusive. Subsequent installments shall be payable concurrently
with the regular monthly Base Rent payments for the balance of that calendar
year and shall continue until the next calendar year’s statement is rendered.

 

(iii) As soon as possible after the end of each calendar year, Landlord shall
provide Tenant with a statement showing the amount of Tenant’s Percentage of
Direct Expenses and the amount of Landlord’s Estimate actually paid by Tenant
(the “Operating Expense Statement”). Thereafter, Landlord shall reconcile the
above amounts and shall either bill Tenant for the balance due (payable within
thirty (30) days of receipt) or credit any overpayment by Tenant towards the
next monthly installment of Landlord’s Estimate falling due, as the case may be.

 

(c) Tenant’s obligation to pay Tenant’s Percentage of Direct Expenses shall
survive the expiration or termination of this Lease. Tenant’s Percentage of
Direct Expenses shall be paid by Tenant when due even though the Term has
expired and/or Tenant has vacated the Premises.

 

(d) Landlord will keep full, accurate, and separate books of account with backup
documentation covering the Direct Expenses for three years after the close of
each calendar year. Tenant will have the right at reasonable times during the
term to inspect and obtain copies of such records. In addition, Tenant is
entitled, once during any calendar year and once within thirty (30) days after
expiration or termination of this Lease, to an independent audit by an
Accounting Firm (as defined below) designated by Tenant of Landlord’s books and
records to determine Tenant’s Direct Expenses charges. Audits may be conducted
at any reasonable time, upon at least twenty (20) days prior, written notice to
Landlord, and will be conducted at normal business hours at the Project or at
another reasonably convenient location designated by Landlord. Tenant will
promptly pay to Landlord any deficiency or Landlord will promptly refund to
Tenant any overpayment, as the case may be, which is conclusively established by
the audit. Tenant’s right to audit for any subject year shall expire one (1)
year after the delivery to Tenant of the Operating Expense Statement for the
calendar year which Tenant desires to audit and, unless such right is exercised
prior to such time, Tenant shall have waived its right to request such an audit
for such time period. The costs of the audit will be borne by Tenant unless the
audit shows that Landlord overstated Tenant’s Direct Expenses charges by more
than 5% for the period examined, in which case the reasonable and necessary
third party out-of-pocket costs for the audit will be borne by Landlord. The
audit shall only be conducted by a reputable accounting firm (“Accounting
Firm”). As a condition precedent to any such audit, Tenant shall deliver to
Landlord a copy of Tenant’s written agreement with such Accounting Firm, which

 

9



--------------------------------------------------------------------------------

agreement shall include provisions which state that: (A) such Accounting Firm is
not being engaged as a contingency or other incentive based auditor; (B) such
Accounting Firm will not in any manner solicit any other tenant of the Project
with respect to an audit or other review of Landlord’s accounting records at the
Project, and (C) such Accounting Firm shall maintain in strict confidence any
and all information obtained in connection with the Audit and shall not disclose
such information to any person or entity other than to the management personnel
of Tenant. Prior to the commencement of any such audit, the Accounting Firm,
Landlord and Tenant shall enter into a confidentiality agreement in form and
substance acceptable to Landlord whereby the Accounting Firm and Tenant shall
covenant, among other things, that the Accounting Firm and the Tenant shall keep
the books and records of Landlord in strict confidence.

 

ARTICLE 5

CONDITIONS TO COMMENCEMENT

 

5.1 Memorandum of Lease. The continuation of this Lease and the Commencement
Date are conditioned upon delivery to Tenant of the Memorandum of Lease (as
hereinafter defined), duly executed and acknowledged by Landlord.

 

ARTICLE 6

USE

 

Tenant shall use the Premises for general office, administrative, staff training
and software research and development, and other legally permitted uses which
have been approved by Landlord and are consistent with all City ordinances and
Tenant shall not use or permit the Premises to be used for any other purpose
without Landlord’s prior written consent. Nothing contained herein shall be
deemed to give Tenant any exclusive right to such use in the Project. Tenant
shall not use or occupy the Premises in violation of law or of the certificate
of occupancy issued for the Premises or Project. Landlord represents to Tenant
that as of the date of this Lease, general office use (without taking into
account Tenant’s specific contemplated use) is a permitted use under Applicable
Laws applicable to the Premises. Tenant shall comply with any direction of any
governmental authority having jurisdiction which shall, by reason of the nature
of Tenant’s use or occupancy of the Premises, impose any duty upon Tenant or
Landlord with respect to the Premises or with respect to the use or occupation
thereof. Tenant shall not do or permit to be done anything which will invalidate
or increase the cost of any fire, extended coverage or any other insurance
policy covering the Premises and/or Project and/or property located therein and
shall comply with all rules, orders, regulations and requirements of the
Insurance Service Offices, formerly known as the Pacific Fire Rating Bureau or
any other organization performing a similar function. Tenant shall promptly,
upon demand, reimburse Landlord for any additional premium charged for such
policy by reason of Tenant’s failure to comply with the provisions of this
Article. Tenant shall not do or permit anything to be done in or about the
Premises which will in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, or use or allow
the Premises to be used for any improper, immoral, unlawful or objectionable
purpose, nor shall Tenant cause, maintain or permit any nuisance in, on or about
the Premises. Landlord hereby agrees and acknowledges that Tenant, its employees
and invitees shall have the non-exclusive right to use the Common

 

10



--------------------------------------------------------------------------------

Area, including the outdoor sand volleyball courts, basketball court,
walking/jogging trails, and picnic areas which are part of the Common Area
during Landlord’s ownership of such Common Area, or such portions thereof (but
excluding therefrom the cafeteria, except to the extent it is operated by Avaya
and access thereto is made available to other tenants), subject to Landlord’s
right to reasonably change and reconfigure the Common Areas, including without
limitation such recreational facilities; and during Landlord’s ownership of the
Common Area, Landlord shall make no changes to the Common Area which would
materially adversely affect Tenant’s reasonable use thereof, provided, further,
that after Landlord no longer owns all of the Common Areas, it shall ensure that
the same are subject to CC&Rs that are intended to reasonably protect Tenant’s
rights under this Article 6. Tenant shall have access to the Premises 24 hours
per day, 365 days per year. Tenant shall not commit or suffer to be committed
any waste in or upon the Premises. Tenant’s use of the Premises shall be subject
to and Tenant shall comply with all Applicable Laws and any recorded covenants,
conditions and restrictions (“CC&Rs”) now in place or hereinafter recorded, as
the same may be amended from time to time, provided that Tenant shall have
received copies of such CC&Rs for Tenant’s review prior to Tenant’s execution of
this Lease or prior to the Tenant becoming bound by the same. Tenant
acknowledges that there have been and may be from time to time recorded
easements and/or declarations granting or declaring easements for parking,
utilities, fire or emergency access, and other matters. Tenant’s use of the
Premises shall be subject to and Tenant shall comply with any and all such
easements and declarations. Landlord covenants not to enter into or approve any
new CC&R’s or future amendments or modifications to CC&Rs during the Term of
this Lease if the same would materially decrease Tenant’s rights or materially
increase Tenant’s obligations under this Lease, or materially adversely
interfere with the peaceful enjoyment of the Premises and Common Areas as
contemplated in this Lease; provided, however, that Tenant acknowledges that
Landlord intends to enter into CC&R’s, and that as long as they do not
materially decrease Tenant’s rights or materially increase Tenant’s obligations
under this Lease, or materially adversely interfere with the peaceful enjoyment
of the Premises and Common Areas as contemplated in this Lease, Landlord may do
so, without Tenant’s consent, and such CC&R’s shall be superior to the Lease.
Tenant’s use of the Premises shall be subject to such reasonable guidelines as
may from time to time be prepared by Landlord. Tenant acknowledges that
governmental entities with jurisdiction over the Project may, from time to time
promulgate laws, rules, plans and regulations affecting the use of the Premises,
including, but not limited to, traffic management plans and energy conservation
plans. Tenant’s use of the Project shall be subject to and Tenant shall comply
with any and all such laws, rules, plans, and regulations. Tenant, at its sole
cost, shall comply with any and all federal, state or local environmental,
health and/or safety-related laws, regulations, standards, decisions of courts,
ordinances, rules, codes, orders, decrees, directives, guidelines, permits or
permit conditions, currently existing and as amended, enacted, issued or adopted
in the future which are or become applicable to Tenant, the Premises, the Common
Area or the Project (“Environmental Laws”). Tenant will have no liability for
the costs of compliance with laws applicable to the Premises as of the date of
delivery of possession of the Premises to Tenant if the Premises were not in
compliance with such laws on such date except to the extent that compliance is
required (i) by reason of Tenant’s specific use of the Premises (and not
applicable to office buildings generally), or (ii) as a result of work performed
or alterations made by Tenant on or to the Premises. To the extent that Tenant
is not liable for the costs of compliance with laws pursuant to the foregoing,
Landlord will be liable for the costs

 

11



--------------------------------------------------------------------------------

of such compliance. If Tenant does store, use or dispose of any “Hazardous
Materials” (as hereinafter defined), Tenant shall notify Landlord in writing at
least ten (10) days prior to their first appearance on the Premises. As used
herein, “Hazardous Materials” means any chemical, substance, material,
controlled substance, object, condition, waste, living organism or combination
thereof, whether solid, semi solid, liquid or gaseous, which is or may be
hazardous to human health or safety or to the environment due to its
radioactivity, ignitability, corrosivity, reactivity, explosivity, toxicity,
carcinogenicity, mutagenicity, phytotoxicity, infectiousness or other harmful or
potentially harmful properties or effects, including, without limitation,
tobacco smoke, petroleum and petroleum products, asbestos, radon,
polychlorinated biphenyls (PCBs), refrigerants other than those contained in
standard kitchen units (including those substances defined in the Environmental
Protection Agency’s “Refrigerant Recycling Rule,” as amended from time to time)
and all of those chemicals, substances, materials, controlled substances,
objects, conditions, wastes, living organisms or combinations thereof which are
now or become in the future listed, defined or regulated in any manner by any
Environmental Law based upon, directly or indirectly, such properties or
effects.

 

If during the initial Lease Term food service (consisting of an offering of
breakfast and lunch foods) is not offered at the Project during customary
breakfast and lunch hours on business days, Tenant shall be entitled to a credit
against Base Rent calculated as follows: (i) during the first sixty (60)
consecutive days that such food service is not offered, the rent credit shall be
a monthly amount equal to (x) the number of rentable square feet within the
initial Premises (i.e., not including any expansion of the Premises pursuant to
Article 54 or otherwise) occupied by the originally named Tenant, a Tenant
Affiliate and/or any Permitted Assignee, multiplied by (y) $0.05; (ii) from and
after the sixty-first (61st) consecutive day that such food service is not
offered and continuing until the earlier of (x) the expiration of the initial
Lease Term or earlier termination of this Lease, or (y) the date when such food
service is offered at the Project by anyone other than Tenant, a Tenant
Affiliate or any Permitted Assignee, the rent credit shall be a monthly amount
equal to (1) the number of rentable square feet within the initial Premises
(i.e., not including any expansion of the Premises pursuant to Article 54 or
otherwise) occupied by the originally named Tenant, a Tenant Affiliate and/or
any Permitted Assignee, multiplied by (2) $0.10. In no event shall Tenant be
entitled to any such rent credit after the expiration of the initial one hundred
twenty (120) month Lease Term, or with respect to any space added to the
Premises pursuant to Article 54 or otherwise.

 

ARTICLE 7

NOTICES

 

Any notice required or permitted to be given hereunder must be in writing and
may be given by personal delivery or by mail, and if given by mail shall be
deemed sufficiently given if sent by registered or certified mail addressed to
Tenant at the Premises, or to Landlord at its address set forth at the end of
this Lease. Either party may specify a different address or addresses for notice
purposes by written notice to the other.

 

12



--------------------------------------------------------------------------------

ARTICLE 8

BROKERS

 

Tenant warrants that it has had no dealings with any real estate broker or agent
in connection with the negotiation of this Lease, except (i) Jerry Inguagiato
and Lawrence W. Bramon of CB Richard Ellis, Inc., who represent Tenant, and (ii)
Craig Fordyce and Michael Rosendin of Colliers International, whose commissions
shall be payable by Landlord pursuant to a separate written agreement between
such parties and Landlord. Each party warrants to the other that it knows of no
other real estate broker or agent who is or might be entitled to a commission in
connection with the Lease.

 

ARTICLE 9

HOLDING OVER; SURRENDER

 

9.1 Holding Over. If Tenant holds over the Premises or any part thereof after
expiration of the Term, such holding over shall, at Landlord’s option,
constitute a month-to-month tenancy (the “Hold Over”), at a rent equal to, for
the first two months of the Hold Over, one hundred ten percent (110%) of the
greater of (a) the then fair market value of the base rent for the Premises as
determined by Landlord and (b) the Base Rent in effect immediately prior to the
Hold Over. For the remaining term of the Hold Over, Tenant’s monthly rent shall
be equal to one hundred twenty five percent (125%) of the greater of (a) the
then fair market value of the base rent for the Premises as determined by
Landlord and (b) the Base Rent in effect immediately prior to the Hold Over. The
Hold Over shall otherwise be on all the other terms and conditions of this
Lease. The provisions of this Section 9.1 shall not be construed as Landlord’s
permission for Tenant to hold over. Acceptance of Rent by Landlord following
expiration or termination shall not constitute a renewal of this Lease or
extension of the Term except as specifically set forth above. If Tenant fails to
surrender the Premises upon expiration or earlier termination of this Lease,
Tenant shall indemnify and hold Landlord harmless from and against all loss or
liability resulting from or arising out of Tenant’s failure to surrender the
Premises, including, but not limited to, any amounts required to be paid to any
tenant or prospective tenant who was to have occupied the Premises after the
expiration or earlier termination of this Lease and any related attorneys’ fees
and brokerage commissions.

 

9.2 Surrender. Upon the termination of this Lease or Tenant’s right to
possession of the Premises, Tenant will surrender the Premises broom clean,
together with all keys, in good condition and repair, reasonable wear and tear
excepted. Tenant shall patch and fill all holes within the Premises caused by
Tenant. In no event may Tenant remove from the Premises any mechanical or
electrical systems or any wiring or any other aspect of any systems within the
Premises. Conditions existing because of Tenant’s failure to perform
maintenance, repairs or replacements in accordance with this Lease shall not be
deemed “reasonable wear and tear.”

 

ARTICLE 10

TAXES ON TENANT’S PROPERTY

 

Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, or, if tax bills are not sent directly to Tenant from the tax
collector, thirty (30) days after receipt of the

 

13



--------------------------------------------------------------------------------

bill from Landlord, whichever is later, all taxes levied against any personal
property or trade fixtures placed by Tenant in or about the Premises. If any
such taxes on Tenant’s personal property or trade fixtures are levied against
Landlord or Landlord’s property of if the assessed value of the Premises is
increased by the inclusion therein of a value placed upon such personal property
or trade fixtures of Tenant and if Landlord, after written notice to Tenant,
pays the taxes based upon such increased assessment, which Landlord shall have
the right to do regardless of the validity thereof, but only under proper
protest if requested by Tenant, Tenant shall, upon demand, repay to Landlord the
amount of such taxes so levied against Landlord, or the portion of such taxes
resulting from such increase in the assessment.

 

ARTICLE 11

CONDITION OF PREMISES

 

Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises or the Project or with
respect to the suitability of either for the conduct of Tenant’s business.
Notwithstanding the foregoing, Landlord covenants to maintain the Common Area in
good condition, including keeping the Common Area neat and clean, sufficiently
lighted, properly landscaped, and repaired.

 

ARTICLE 12

ALTERATIONS

 

(a) Tenant shall make no alterations, additions or improvements in or to the
Premises without Landlord’s prior written consent (and the parties hereto agree
that, without limitation, Landlord may take into account, in deciding whether or
not to grant consent, the cost of removal of any such items and restoration of
the Premises thereafter), and then only by contractors or mechanics approved by
Landlord. Tenant agrees that there shall be no construction or partitions or
other obstructions which might interfere with Landlord’s free access to
mechanical installations or service facilities of the Premises or Project or
interfere with the moving of Landlord’s equipment to or from the enclosures
containing said installations or facilities. All such work shall be done at such
times and in such manner as Landlord may from time to time designate. Tenant
covenants and agrees that all work done by Tenant shall be performed in full
compliance with all laws, rules, orders, ordinances, regulations and
requirements of all governmental agencies, offices, and boards having
jurisdiction, and in full compliance with the rules, regulations and
requirements of the Insurance Service Offices formerly known as the Pacific Fire
Rating Bureau, and of any similar body. Before commencing any work, Tenant shall
give Landlord at least five (5) days written notice of the proposed commencement
of such work and shall, if the cost of such work exceeds $200,000 and if
required by Landlord, secure at Tenant’s own cost and expense, a completion and
lien indemnity bond, satisfactory to Landlord, for said work. Tenant further
covenants and agrees that any mechanic’s lien filed against the Premises or
against the Premises or Project for work claimed to have been done for, or
materials claimed to have been furnished to, Tenant will be discharged by
Tenant, by bond or otherwise, within ten days after notice to Tenant of the
filing thereof, at the cost and expense of Tenant. Subject to any contrary
agreement reached by Landlord and Tenant, all alterations, including Permitted
Alterations, additions or improvements upon the Premises made by either party,
including (without limiting the generality of the foregoing) all wallcovering,
built-in cabinet

 

14



--------------------------------------------------------------------------------

work, paneling and the like, shall become the property of Landlord, and shall
remain upon, and be surrendered with the Premises, as a part thereof, at the end
of the term hereof, except that Tenant may, by written notice to Landlord prior
to the expiration of the Lease Term, remove all partitions, counters, railings
and the like installed by or on behalf of Tenant (except for Tenant
Improvements), and Tenant shall repair all damage resulting from such removal
or, if not so removed and repaired, Tenant shall pay to Landlord all costs
arising from such removal and repair. Notwithstanding the foregoing, Tenant may
construct non-structural alterations which do not adversely affect the value of
the Premises or materially impact any of the building systems, if the cost of
installation thereof does not exceed Fifty Thousand and No/100 Dollars
($50,000.00) with respect to any single project or One Hundred Thousand and
No/100 Dollars ($100,000.00) (in the aggregate, including prior Permitted
Alterations) during any calendar year (“Permitted Alterations”), without
Landlord’s prior approval (but Tenant shall be required, prior to making the
Permitted Alterations, to inform Landlord of the same, and Landlord shall have
the right to determine whether Tenant must remove such Permitted Alterations
upon the expiration of the Lease Term, as provided herein, by expressing such
intent to Tenant and Tenant shall be bound by such election) and Tenant shall in
all events provide written notice to Landlord, as required herein, prior to the
commencement of such work.

 

(b) All articles of personal property and all business and trade fixtures,
machinery and equipment, furniture and movable partitions owned by Tenant or
installed by Tenant at its expense in the Premises shall be and remain the
property of Tenant and may be removed by Tenant at any time during the Lease
Term. If Tenant shall fail to remove all of its effects from the Premises upon
termination of this Lease for any cause whatsoever, Landlord may, at its option,
dispose of the same in the manner provided by law, and charge the costs thereof
together with interest to Tenant as provided by law.

 

(c) Tenant may, at its sole cost and expense, install one or more satellite
antenna dishes on the roof of the Premises without charge therefor by Landlord.
Prior to any such installation, Tenant shall provide to Landlord for its
approval (which shall not be unreasonably withheld or delayed) Tenant’s plans
showing the proposed location of such installation, and shall not commence such
installation until obtaining Landlord’s approval. All work related to the
installation of the satellite antenna dish shall be done in accordance with all
Applicable Laws and the terms and provisions of this Lease.

 

ARTICLE 13

REPAIRS

 

13.1 Tenant. Without in any way limiting Landlord’s obligations under this Lease
to construct the Tenant Improvements, by entry hereunder, Tenant accepts the
Premises as being in good and sanitary order, condition and repair. Tenant, at
Tenant’s sole cost and expense, shall keep, maintain and preserve the Premises
in first class condition and repair, and shall, when and if needed, at Tenant’s
sole cost and expense, make all repairs to the Premises and every part thereof,
including, without limitation, Tenant’s trade fixtures, installations, equipment
and other personal property items within the Premises; all plumbing and sewage
facilities (including all sinks, toilets, faucets and drains), and all ducts,
pipes, vents or other parts of the HVAC (but subject to Section 13.2 (b)
hereof); all fixtures, interior walls, floors, carpets and ceilings; all

 

15



--------------------------------------------------------------------------------

windows, doors, entrances, plate glass, showcases and skylights (including
cleaning both interior and exterior surfaces); all electrical facilities and all
equipment (including all lighting fixtures, lamps, bulbs, tubes, fans, vents,
exhaust equipment and systems); and any automatic fire extinguisher equipment in
the Premises. With respect to utility facilities serving the Premises (including
electrical wiring and conduits, gas lines, water pipes, and plumbing and sewage
fixtures and pipes), Tenant shall be responsible for the maintenance and repair
of any such facilities which serve only the Premises, including all such
facilities that are within the walls or floor, or on the roof of the Premises,
and any part of such facility that is not within the Premises, but only up to
the point where such facilities join a main or other junction (e.g., sewer main
or electrical transformer) from which such utility services are distributed to
other parts of the Project as well as to the Premises. Tenant shall replace any
damaged or broken glass in the Premises (including all interior and exterior
doors and windows) with glass of the same kind, size and quality. Tenant shall
repair any damage to the Premises (including exterior doors and windows) caused
by vandalism or any unauthorized entry. Tenant shall maintain continuously
throughout the Term a service contract for the washing of all windows (both
interior and exterior surfaces) in the Premises with a contractor approved by
Landlord, which contract provides for the periodic washing of all such windows
at least once every 60 days during the Lease Term. Tenant shall furnish Landlord
with copies of all such service contracts, which shall provide that they may not
be canceled or changed without at least thirty (30) days’ prior written notice
to Landlord. Tenant shall be responsible for all cleaning and janitorial
services to be performed within the Premises, and shall contract with a provider
of such services reasonably acceptable to Landlord providing for the regular
cleaning of the Premises. Tenant shall also be responsible for the repair,
maintenance and replacement of all interior supplemental air conditioning units
serving the Premises. All such repairs, maintenance and replacements by Tenant
shall be performed in a good and workmanlike manner. Tenant shall, upon the
expiration or sooner termination of the term hereof, surrender the Premises to
Landlord in the same condition as when received, usual and ordinary wear and
tear excepted. Except as otherwise expressly set forth in this Lease, Landlord
shall have no obligation to alter, remodel, improve, repair, decorate or paint
the Premises or any part thereof. Tenant acknowledges, agrees and affirms that
Landlord has made no representations to Tenant respecting the condition of the
Premises or the Project, other than Landlord’s covenant to construct and install
the Tenant Improvements. Without limiting the foregoing, Tenant shall, at
Tenant’s sole expense, be responsible for repairing any area damaged by Tenant,
Tenant’s agents, employees, invitees and visitors (it being understood that
Tenant may use any proceeds available from the insurance maintained by Tenant
and Landlord, respectively, pursuant to Article 20 to reimburse Tenant for such
expenses, provided that the unavailability or insufficiency of such proceeds
shall not in any way limit Tenant’s obligations hereunder). All repairs and
replacements by Tenant shall be made and performed: (a) at Tenant’s cost and
expense and at such time and in such manner as Landlord may reasonably
designate, (b) by contractors or mechanics approved by Landlord, which approval
shall not be unreasonably withheld, (c) so that same shall be at least equal in
quality, value and utility to the original work or installation, (d) in a manner
and using equipment and materials that will not interfere with or impair the
operations, use or occupation of the Project or any of the mechanical,
electrical, plumbing or other systems in the Premises or the Project, and (e) in
accordance with the Rules and Regulations attached hereto as EXHIBIT D and all
Applicable Laws. In the event Tenant fails, in the reasonable judgment of
Landlord, to maintain the Premises in accordance

 

16



--------------------------------------------------------------------------------

with its obligations under the Lease, Landlord shall have the right, but not the
obligation, to enter the Premises and perform such maintenance, repairs or
refurbishing at Tenant’s sole cost and expense (including a sum for overhead to
Landlord equal to ten percent (10%) of the cost of the maintenance, repairs or
refurbishing). Tenant shall maintain written records of maintenance and repairs,
as required by any Applicable Law, and shall use certified technicians to
perform such maintenance and repairs, as so required. Tenant shall promptly
deliver to Landlord full and complete copies of all service or maintenance
contracts entered into by Tenant for the Premises.

 

13.2 Landlord. (a) Anything contained in Section 13.1 above to the contrary
notwithstanding, and subject to Section 13.2(b) below, as items of Operating
Expenses, Landlord shall repair and maintain the structural portions of the
Premises, including the foundations and roof structure, and shall repair and
maintain the elevators, life safety and security systems, and heating,
ventilating and air conditioning systems installed or furnished by Landlord, and
perform roof repair and maintenance to the Premises. Landlord shall not be
liable for any failure to make any such repairs or to perform any maintenance
unless such failure shall persist for an unreasonable time after written notice
of the need of such repairs or maintenance is given to Landlord by Tenant.
Landlord shall not be required to make any repair resulting from (i) any
alteration or modification to the Premises or to mechanical equipment within the
Premises performed by, or on behalf of, Tenant or to special equipment or
systems installed by, or on behalf of, Tenant, (ii) the installation, use or
operation of Tenant’s property, fixtures and equipment, (iii) the moving of
Tenant’s property in or out of or in and about the Premises, (iv) Tenant’s use
or occupancy of the Premises in violation of Article 6 of this Lease or in a
manner not contemplated by the parties at the time of the execution of this
Lease, (v) the acts or omissions of Tenant or any employees, agents, customers,
visitors, invitees, licensees, contractors, assignees or subtenants of Tenant
(individually, a “Tenant Party” and collectively, “Tenant’s Parties”), (vi) fire
and other casualty, except as provided by Article 21 of this Lease or (vii)
condemnation, except as provided in Article 22 of this Lease. Landlord shall
have no obligation to make repairs under this Section 13.2 until a reasonable
time after (a) Landlord first becomes aware of the need for such repairs, or (b)
receipt of written notice from Tenant of the need for such repairs, whichever is
earlier. Except as provided in Article 21 of this Lease, there shall be no
abatement of Rent during the performance of such work. Except for the initial
Tenant Improvements, if any, provided for in the Work Letter, Landlord shall
have no obligation during the Term of this Lease to remodel, repair, improve,
decorate or paint any part of the Premises or to clean, repair or replace
carpeting or window coverings. Landlord shall not be liable to Tenant for injury
or damage that may result from any defect in the construction or condition of
the Premises, nor for any damage that may result from interruption of Tenant’s
use of the Premises during any repairs by Landlord, except to the extent, if
any, that Landlord may be liable therefor under Section 18.2 hereof. Without
affecting Tenant’s rights under Section 23.3 hereof, Tenant waives any right to
repair the Premises and/or the Common Area at the expense of Landlord under any
Applicable Laws including without limitation Sections 1941 and 1942 of the
California Civil Code.

 

(b) Landlord shall perform the following, none of which shall be charged to
Tenant as Operating Expenses: (i) immediately acquire a Turbine for the HVAC,
storing the same as a spare, and inserting it if and when required, but only the
first time the same is required; (ii) slurry

 

17



--------------------------------------------------------------------------------

coat and stripe the parking areas the first time the same is required; and (iii)
cause repairs to the roof of the Building pursuant to that certain letter from
Alliance Roofing to Jerry Inguagiato dated April 25, 2003 and a fax letter from
Alliance Roofing to Jerry Inguagiato dated April 24, 2003 (such work, the first
time such work is performed, is referred to herein as the “Roof Repair”).

 

ARTICLE 14

LIENS

 

Tenant shall not permit any mechanic’s, materialmen’s or other liens to be filed
against the Premises or Project, nor against Tenant’s leasehold interest in the
Premises, as a result of work undertaken by Tenant or any Tenant Party or anyone
claiming by, through or under Tenant or any Tenant Party. Landlord shall have
the right at all reasonable times to post and keep posted on the Premises any
notices which it deems necessary for protection from such liens. Tenant will
give Landlord prior written notice of Tenant’s intention to contest any such
lien, in which case upon demand by Landlord, Tenant shall procure and record a
lien release bond under applicable law in an amount sufficient to remove the
lien of record. If a judgment is rendered against Tenant by a court of competent
jurisdiction, Tenant will satisfy such judgment at once. If Tenant does not post
the release bond or fails to pay any such adverse judgment for foreclosure of a
lien within thirty (30) days after the request of the Landlord, then Landlord
may pay the judgment and/or otherwise take action to remove such liens, as
Landlord may determine, and Tenant shall pay to Landlord at once, upon notice by
Landlord, any sum paid by Landlord to remove such liens, together with interest
at the maximum rate per annum permitted by law from the date of such payment by
Landlord.

 

ARTICLE 15

ENTRY BY LANDLORD AND RESERVED RIGHTS OF LANDLORD

 

Landlord shall have the right to enter the Premises at reasonable times and upon
24 hours prior written notice (with no such notice required in the event of an
emergency) for any lawful reason and/or to undertake the following, without
limitation: to inspect the Premises; to supply any service to be provided by
Landlord to Tenant hereunder; to show the Premises to prospective purchasers or
tenants; to post notices of nonresponsibility, to alter, improve or repair the
Premises or Project; to install, use, maintain, repair, alter, relocate (to the
extent the same are not located in the Premises but are instead located in the
common areas or other portions of the Project) or replace any pipes, ducts,
conduits, wires, equipment or other facilities in the common areas or the
Premises or Project; to grant easements on the Project, dedicate for public use
portions thereof and record covenants, conditions and restrictions affecting the
Project and/or amendments to CC&Rs as specified elsewhere herein; change the
name of the Premises or Project; affix reasonable signs and displays; and,
during the last nine (9) months of the Term, place signs for the rental of and
show the Premises to prospective tenants, all without being deemed guilty of any
eviction of Tenant and without abatement of Rent. Landlord may, in order to
carry out any of the foregoing purposes, erect scaffolding and other necessary
structures where required by the character of the work to be performed,
provided, however, that Landlord shall make reasonable efforts to undertake such
work during evenings and on weekends, and in a manner to minimize any
interference with Tenant’s business. Tenant hereby waives any claim

 

18



--------------------------------------------------------------------------------

for damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss in, upon and about the Premises, except to the extent resulting from
Landlord’s negligence or willful misconduct. Landlord shall at all times have
and retain a key with which to unlock all doors in the Premises. Landlord shall
have the right to use any and all means which Landlord may deem proper to open
said doors in an emergency in order to obtain entry to the Premises. Any entry
to the Premises obtained by Landlord by any of said means, or otherwise, shall
not be construed or deemed to be a forcible or unlawful entry into the Premises,
or any eviction of Tenant from the Premises or any portion thereof, and any
damages caused on account thereof shall be paid by Tenant.

 

ARTICLE 16

UTILITIES AND SERVICES

 

Tenant shall be responsible for contracting with all necessary utility companies
and providers to provide to the Premises all heat, light, gas, power,
electricity, telephone and all other utilities required by Tenant and/or the
Premises. Landlord represents that the Premises are separately metered for the
following utilities: electrical, gas, domestic water and fire water. Tenant
shall pay for all heat, light, gas, power, electricity, telephone or other
service metered to Tenant and/or the Premises, which services shall not be
included in the Operating Expenses. In no event shall Landlord incur any
liability as a result of any interruption of the provision of any of the
foregoing utility services to Tenant, except to the extent resulting from
Landlord’s negligence or willful misconduct. In addition, Tenant shall not be
entitled to any abatement or reduction of rent by reason of such interruption
and Tenant shall not be relieved from the performance of any covenant or
agreement in this Lease because of such interruption.

 

ARTICLE 17

BANKRUPTCY

 

If Tenant shall file a petition in bankruptcy under any provision of the
Bankruptcy Code as then in effect, or if Tenant shall be adjudicated a bankrupt
in involuntary bankruptcy proceedings and such adjudication shall not have been
vacated within thirty days from the date thereof, or if a receiver or trustee
shall be appointed of Tenant’s property and the order appointing such receiver
or trustee shall not be set aside or vacated within thirty days after the entry
thereof, or if Tenant shall assign Tenant’s estate or effects for the benefit of
creditors, or if this Lease shall, by operation of law or otherwise, pass to any
person or persons other than Tenant, then in any such event Landlord may
terminate this Lease, if Landlord so elects, with or without notice of such
election and with or without entry or action by Landlord. In such case,
notwithstanding any other provisions of this Lease, Landlord, in addition to any
and all rights and remedies allowed by law or equity, shall, upon such
termination, be entitled to recover damages in the amount provided in Section
23(b) hereof. Neither Tenant nor any person claiming through or under Tenant or
by virtue of any statute or order of any court shall be entitled to possession
of the Premises but shall surrender the Premises to landlord. Nothing contained
herein shall limit or prejudice the right of Landlord to recover damages by
reason of any such termination equal to the maximum allowed by any statute or
rule of law in effect at the time when, and governing the proceedings in which,
such damages are to be proved; whether or not such amount is greater, equal to,
or less than the amount of damages recoverable under the provisions of this
Article 17.

 

19



--------------------------------------------------------------------------------

ARTICLE 18

INDEMNIFICATION

 

18.1 Tenant. Tenant shall indemnify, protect, defend (by counsel acceptable to
Landlord) and hold harmless Landlord and Landlord’s affiliated entities, and
each of their respective members, managers, partners, directors, officers,
employees, shareholders, lenders, agents, contractors, successors and assigns
from and against any and all claims, judgments, causes of action, damages,
penalties, costs, liabilities, and expenses, including all costs, attorneys’
fees, expenses and liabilities incurred in the defense of any such claim or any
action or proceeding brought thereon (collectively, “Losses”), arising at any
time during or after the Term as a result (directly or indirectly) of or in
connection with (a) any default in the performance of any obligation on Tenant’s
part to be performed under the terms of this Lease, or (b) Tenant’s use of the
Premises, the conduct of Tenant’s business or any activity, work or things done,
permitted or suffered by Tenant or any Tenant Party in or about the Premises,
the Common Area and portions of the Project; provided, however, that under both
of (a) and (b) above, Tenant shall not be responsible for and Landlord hereby
waives any right to, consequential or punitive damages. Tenant’s foregoing
indemnity obligation will, however, exclude Losses to the extent the same
results from the negligence or willful misconduct of Landlord, its employees or
agents (individually, a “Landlord Party” and collectively, the “Landlord
Parties”). Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to property or injury to person in, upon or about the
Premises from any cause whatsoever, except to the extent resulting from
Landlord’s negligence or willful misconduct. The obligations of Tenant under
this Article 18 shall survive the termination of this Lease with respect to any
claims or liability arising prior to such termination.

 

18.2 Landlord. Landlord will indemnify Tenant and the Tenant Parties from and
against any and all Losses arising in any way from (a) the gross negligence or
willful misconduct of Landlord or its representatives, including, without
limitation, in connection with the construction of the Project, the use of the
Common Area and the Project other than the Premises, the management of the
Project, or any activity, work, or thing done or permitted by Landlord or any
Landlord Party in or about the Common Area, or (b) any breach or default on
Landlord’s part under this Lease; provided, however, that under both of (a) and
(b) above, Landlord shall not be responsible for and Tenant hereby waives any
right to, consequential or punitive damages. Landlord’s foregoing indemnity
obligation will, however, exclude Losses arising in any way from the negligence
or willful misconduct of Tenant or the Tenant Parties. The obligations of
Landlord under this Article 18 shall survive the termination of this Lease with
respect to any claims or liability arising prior to such termination.

 

ARTICLE 19

DAMAGE TO TENANT’S PROPERTY

 

Landlord or its agents shall not be liable for (i) any damage to any property
entrusted to employees of the Project, (ii) loss or damage to any property by
theft or otherwise, (iii) any

 

20



--------------------------------------------------------------------------------

injury or damage to property resulting from fire, explosion, falling plaster,
steam, gas, electricity, water or rain which may leak from any part of the
Project or from the pipes, appliances or plumbing work therein or from the roof,
street or sub-surface or from any other place or resulting from dampness or from
any other cause whatsoever, except to the extent resulting from Landlord’s
negligence. Landlord or its agents shall not be liable for interference with
light or other incorporeal hereditaments. Tenant shall give prompt notice to
Landlord in case of fire or accidents in the Premises or in the Project or of
defects therein or in the fixtures or equipment.

 

ARTICLE 20

TENANT’S INSURANCE

 

20.1 (a) Tenant’s Insurance. Tenant shall, during the term hereof and any other
period of occupancy, at its sole cost and expense, keep in full force and effect
the following insurance:

 

(i) Standard form property insurance insuring against the perils of fire,
extended coverage, vandalism, malicious mischief, special extended coverage
(“Broad Form”) and sprinkler leakage. This insurance policy shall be upon all
property owned by Tenant, for which Tenant is legally liable or that was
installed at Tenant’s expense, and which is located in the Project including,
without limitation, furniture, fittings, installations, fixtures (other than
Tenant improvements installed by Landlord), and any other personal property in
an amount not less than ninety percent (90%) of the full replacement cost
thereof. Such policy shall name Landlord and any mortgagees of Landlord as
insured parties, as their respective interests may appear.

 

(ii) Commercial General Liability Insurance insuring Tenant against any
liability arising out of the lease, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto. Such insurance shall be in the
amount of $2,000,000 Combined Single Limit for injury to, or death of one or
more persons in an occurrence, and for damage to tangible property (including
loss of use) in an occurrence. The policy shall insure the hazards of premises
and operation, independent contractors, contractual liability (covering the
Indemnity contained in Article 18 hereof) and shall (1) name Landlord as an
additional insured, and (2) contain a cross liability provision, and (3) contain
a provision that “the insurance provided the Landlord hereunder shall be primary
and non-contributing with any other insurance available to the Landlord.”

 

(iii) Workers’ Compensation and Employer’s Liability insurance (as required by
state law).

 

(iv) Rental loss insurance or business interruption insurance sufficient to
cover an amount equal to all unpaid Rent which would be due for a period of
twelve (12) months under the Lease. The amount of such coverage shall be
increased from time to time during the Term as and when the Rent increases
(including estimated increases in Additional Rent as reasonably determined by
Landlord). In the event Tenant satisfies its obligations pursuant to this clause
(iv) by maintaining business interruption insurance, Tenant shall pay to
Landlord out of any such proceeds received by Tenant an amount equal to all Rent
for the applicable period covered by such proceeds (not to exceed twelve (12)
months), without regard to any rental abatement provided herein.

 

21



--------------------------------------------------------------------------------

(v) Any other form or forms of insurance as Tenant or Landlord or any mortgagees
of Landlord may reasonably require from time to time in form, in amounts and for
insurance risks against which a prudent tenant would protect itself, but only if
landlords of projects similar to the Project are requiring their tenants to
obtain such insurance.

 

(b) All policies shall be written in a form satisfactory to Landlord and shall
be taken out with insurance companies holding a General Policyholders Rating of
“A-VII” or better, as set forth in the most current issue of Bests Insurance
Guide. Within ten days after the execution of this Lease, Tenant shall deliver
to Landlord certificates evidencing the existence of the amounts and forms of
coverage satisfactory to Landlord. No such policy shall be cancelable or
reducible in coverage except after thirty (30) days prior written notice to
Landlord. Tenant shall, within ten (10) days prior to the expiration of such
policies, furnish Landlord with renewals or “binders” thereof, or Landlord may
order such insurance and charge the cost thereof to Tenant as additional rent.
If Landlord obtains any insurance that is the responsibility of Tenant under
this section, Landlord shall deliver to Tenant a written statement setting forth
the cost of any such insurance and showing in reasonable detail the manner in
which it has been computed.

 

(c) Notwithstanding anything to the contrary in this Lease, the parties hereto
agree not to make a claim against the other, or the other’s respective agents,
employees, successors, assignees and subtenants with respect to any liability
hereunder, which the other would otherwise be responsible for, for damage to any
property that is caused by or results from a risk which is required to be
insured against under the Lease, without regard to the negligence or willful
misconduct of the entity so released. The parties hereto also agree that their
respective insurance policies shall contain a waiver of subrogation endorsement.
All of Landlord’s and Tenant’s repair and indemnity obligations under the Lease
shall be subject to the waiver contained in this paragraph.

 

20.2 Landlord’s Insurance.

 

(a) Landlord shall, during the term hereof, as components of Operating Expenses,
keep in full force and effect the following insurance:

 

(i) Standard form property insurance insuring against the perils of fire,
extended coverage, vandalism, malicious mischief, and special extended coverage
(“Broad Form”), upon all property owned by Landlord or for which Landlord is
legally liable, and which is located in the Project including, without
limitation, the Common Area (while Landlord owns the same), and any personal
property of Landlord’s, in an amount not less than ninety percent (90%) of the
full replacement cost thereof.

 

(ii) Commercial General Liability Insurance insuring Landlord against any
liability arising out of the use or maintenance of the Common Area and all areas
appurtenant thereto (while Landlord owns the same). Such insurance shall be in
the amount of $2,000,000 Combined Single Limit for injury to, or death of one or
more persons in an occurrence, and for damage to tangible property (including
loss of use) in an occurrence. The policy shall insure the hazards of premises
and operation, independent contractors, and contractual liability.

 

22



--------------------------------------------------------------------------------

(b) All policies shall be taken out with insurance companies holding a General
Policyholders Rating of “A-VII” or better, as set forth in the most current
issue of Bests Insurance Guide. Within ten days after the execution of this
Lease, and within ten (10) days prior to the expiration of such policies,
Landlord shall deliver to Tenant certificates evidencing the existence of the
amounts and forms of coverage.

 

ARTICLE 21

DAMAGE OR DESTRUCTION

 

21.1 Casualty. If the Premises should be damaged or destroyed by fire or other
casualty, Tenant shall give immediate written notice to Landlord. Within thirty
(30) days after receipt from Tenant of such written notice, Landlord shall
notify Tenant whether the necessary repairs can reasonably be made: (a) within
one hundred eighty (180) days from the time the Premises was damaged or
destroyed or (b) in more than one hundred eighty (180) days from the time the
Premises was damaged or destroyed.

 

21.1.1 Less Than 180 Days From Damage or Destruction. If the Premises should be
damaged only to such extent that rebuilding or repairs can reasonably be
completed within one hundred eighty (180) days from the time the Premises was
damaged or destroyed, this Lease shall not terminate and, provided that
insurance proceeds are available to pay for the full repair of all damage (less
any deductible, and provided that Landlord shall use diligent efforts to avail
itself of such proceeds), Landlord shall repair the Premises, except that
Landlord shall not be required to rebuild, repair or replace Tenant’s Property
which may have been placed in, on or about the Premises by or for the benefit of
Tenant. If Tenant is required to vacate all or a portion of the Premises during
Landlord’s repair thereof, the Rent payable hereunder shall be abated
proportionately on the basis of the size of the area of the Premises that is
damaged (i.e., the number of square feet of floor area of the Premises that is
damaged compared to the total square footage of the floor area of the Premises)
from the date Tenant vacates all or a portion of the Premises that was damaged
only during the period the Premises are unfit for occupancy.

 

21.1.2 Greater Than 180 Days From Damage or Destruction. If the Premises should
be damaged to such extent that rebuilding or repairs cannot be completed in less
than one hundred eighty (180) days from the time the Premises was damaged or
destroyed, then, either Landlord or Tenant may terminate this Lease by giving
written notice within twenty (20) days after notice from Landlord specifying
such time period of repair, in which case this Lease shall terminate and Rent
shall be abated from the date Tenant vacates the Premises. In the event that
neither party elects to terminate this Lease Landlord shall commence and
prosecute to completion the repairs to the Premises, provided that insurance
proceeds are available to pay for the full repair of all damage (less any
deductible, and provided that Landlord shall use diligent efforts to avail
itself of such proceeds), except that Landlord shall not be required to rebuild,
repair or replace Tenant’s Property. If Tenant is required to vacate all or a
portion of the Premises during Landlord’s repair thereof, the Rent payable
hereunder shall be abated proportionately on the basis of the size of the area
of the Premises that is damaged (i.e., the number of square feet of floor

 

23



--------------------------------------------------------------------------------

area of the Premises that is damaged compared to the total square footage of the
floor area of the Premises) from the date Tenant vacates all or a portion of the
Premises that was damaged only during the period the Premises are unfit for
occupancy.

 

21.1.3 Premises Not Completed within 180 Days After Damage or Destruction. In
the event that repair or restoration is not completed within one hundred eighty
(180) days, but subject to Delays Caused by Tenant (which shall result in a day
for day extension for each day resulting from a Delay Caused by Tenant), from
the time the Premises was damaged or destroyed, then, either Landlord or Tenant
may terminate this Lease by giving written notice to the other within twenty
(20) days after such 180-day period (subject to Delays Caused by Tenant (which
shall result in a day for day extension for each day resulting from a Delay
Caused by Tenant)), in which case this Lease shall terminate and Rent shall be
abated from the date Tenant vacates the Premises. Notwithstanding the foregoing,
this Lease shall not terminate, but shall continue in full force and effect, if
the repairs are then substantially completed such that Tenant can occupy a
substantial portion of the Premises and conduct its business therein within two
hundred (200) days from the time the Premises was damaged or destroyed.

 

21.1.4 Casualty During the Last Year of the Lease Term. Notwithstanding any
other provisions hereof, if the Premises shall be damaged within the last year
of the Lease Term in a manner which unreasonably interferes with Tenant’s use of
the Premises, and if the cost to repair or reconstruct the portion of the
Premises which was damaged or destroyed shall exceed $50,000, then, irrespective
of the time necessary to complete such repair or reconstruction, either Landlord
or Tenant may terminate the Lease effective upon the occurrence of such damage,
by giving written notice within twenty (20) days after notice from Landlord
specifying the estimated cost of repair, in which event the Rent shall be abated
from the date Tenant vacates the Premises. The foregoing right shall be in
addition to any other rights and options of Landlord or Tenant under this
Article 21.

 

21.2 Uninsured Casualty. Tenant shall be responsible for and shall pay to
Landlord Tenant’s share of any reasonable deductible or retention amount payable
under the property insurance for the Premises. In the event that the Premises is
damaged to the extent Tenant is unable to use the Premises and such damage is
caused by a casualty which is not ordinarily insurable, then Landlord shall have
the right at Landlord’s option, in Landlord’s sole and absolute discretion,
either (i) to repair such damage as soon as reasonably possible at Landlord’s
expense, or (ii) to give written notice to Tenant within thirty (30) days after
the date of the occurrence of such damage of Landlord’s intention to terminate
this Lease as of the date of the occurrence of such damage. In the event
Landlord elects to terminate this Lease, Tenant shall have the right within ten
(10) days after receipt of such notice to give written notice to Landlord of
Tenant’s commitment to pay the cost of repair of such damage, in which event
this Lease shall continue in full force and effect, and Landlord shall make such
repairs as soon as reasonably possible subject to the following conditions:
Tenant shall deposit with Landlord Landlord’s estimated cost of such repairs not
later than five (5) business days prior to Landlord’s commencement of the repair
work. If the cost of such repairs exceeds the amount deposited, Tenant shall
reimburse Landlord for such excess cost within ten (10) business days after
receipt of an invoice from Landlord. Any amount deposited by Tenant in excess of
the cost of such repairs shall be refunded within thirty (30) days of Landlord’s
final payment to Landlord’s contractor. If Tenant does not give such

 

24



--------------------------------------------------------------------------------

notice within the ten (10) day period, or fails to make such deposit as
required, Landlord shall have the right, in Landlord’s sole and absolute
discretion, to immediately terminate this Lease to be effective as of the date
of the occurrence of the damage.

 

21.3 Waiver. With respect to any damage or destruction which Landlord is
obligated to repair or may elect to repair, Tenant waives all rights to
terminate this Lease pursuant to rights otherwise presently or hereafter
accorded by law, including without limitation any rights granted under Section
1932, subdivision 2, and Section 1933, of the California Civil Code.

 

ARTICLE 22

EMINENT DOMAIN

 

22.1 Total Condemnation. If all of the Premises is condemned by eminent domain
or sold under threat of condemnation for any public or quasi-public use or
purpose (“Condemned”), this Lease shall terminate as of the earlier of the date
the condemning authority takes title to or possession of the Premises, and Rent
shall be adjusted to the date of termination.

 

22.2 Partial Condemnation. If any portion of the Premises is condemned and such
partial condemnation materially impairs Tenant’s ability to use the Premises for
Tenant’s business, Landlord shall have the option in Landlord’s sole and
absolute discretion of either (i) relocating Tenant to comparable space within
the Project or (ii) terminate this Lease as of the earlier of the date title
vests in the condemning authority or as of the date an order of immediate
possession is issued and Rent shall be adjusted to the date of termination. If
such partial condemnation does not materially impair Tenant’s ability to use the
Premises for the business of Tenant, Landlord shall promptly restore the
Premises to the extent of any condemnation proceeds recovered by Landlord (and
Landlord shall use diligent efforts to avail itself of such proceeds), excluding
the portion thereof lost in such condemnation, and this Lease shall continue in
full force and effect except that after the date of such title vesting or order
of immediate possession and Rent shall be equitably adjusted.

 

22.3 Award. In the event of any taking, Landlord and Tenant may separately
pursue their claims against the condemning authority. Tenant will be entitled to
receive, and Landlord will have no right to pursue for itself, any award for
claims based on the adjusted book value (deemed to be the amortized or
depreciated value for book purposes) of construction of any alterations
installed at Tenant’s expense, loss of or damage to Tenant’s personal property,
loss to Tenant because of interruption of business, Tenant’s loss of goodwill
and Tenant’s cost of removal and relocation. Tenant will have no right to pursue
claims or retain any award to which Landlord is entitled so as inequitably to
diminish Landlord’s award. No condemnation of any kind shall be construed to
constitute an actual or constructive eviction of Tenant or a breach of any
express or implied covenant of quiet enjoyment. Tenant hereby waives the effect
of Sections 1265.120 and 1265.130 of the California Code of Civil Procedure.

 

22.4 Temporary Condemnation. In the event of a temporary condemnation not
extending beyond the Term, this Lease shall remain in effect, Tenant shall
continue to pay Rent and Tenant shall receive any award made for such
condemnation except damages to any of Landlord’s property. If a temporary
condemnation is for a period which extends beyond the Term, this Lease shall
terminate as of the date of initial occupancy by the condemning authority and
any such award shall be distributed in accordance with the preceding section.

 

25



--------------------------------------------------------------------------------

ARTICLE 23

DEFAULTS AND REMEDIES

 

23.1 Event of Default. The occurrence of any one or more of the following events
shall constitute a default (an “Event of Default”) hereunder by Tenant:

 

(i) The vacation or abandonment of the Premises by Tenant. Abandonment is herein
defined to include, but is not limited to, any absence by Tenant from the
Premises for ten (10) business days or longer while in default of any provision
of this Lease.

 

(ii) The failure by Tenant to make any payment of rent or additional rent or any
other payment required to be made by Tenant hereunder within five (5) business
days after written notice has been given to Tenant that such payment is
delinquent.

 

(iii) The failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Section 23.1(a)(i) or (ii) above, if the failure is
not cured within thirty (30) days after notice has been given to Tenant. If,
however, the failure cannot reasonably be cured within thirty (30) days, but is
curable within ninety (90) days, Tenant will not be in default of this Lease if
Tenant commences to cure the failure within the cure period and diligently and
in good faith continues to cure the failure, provided, however, if such failure
has not been cured within ninety (90) days after notice has been given to Tenant
(and regardless of the nature of the failure), Tenant shall be in default
hereunder.

 

(iv) (1) The making by Tenant of any general assignment for the benefit of
creditors; (2) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (3) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within sixty (60) days; or (4) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease where such seizure
is not discharged within thirty days.

 

23.2. Remedies.

 

23.2.1 Termination. In the event of the occurrence of any Event of Default,
Landlord shall have the right to give a written termination notice to Tenant
(which notice shall be in lieu of any notice required by California Code of
Civil Procedure Section 1161, et seq.) and, on the date specified in such
notice, which date shall be at least three (3) business days after delivery of
the notice to Tenant, this Lease shall terminate unless on or before such date
all arrears of Rent and all other sums payable by Tenant under this Lease and
all costs and expenses incurred by or on behalf of Landlord hereunder shall have
been paid by Tenant and all other Events of Default at the time existing shall
have been fully remedied to the satisfaction of Landlord.

 

26



--------------------------------------------------------------------------------

23.2.2 Repossession. Following termination, without prejudice to other remedies
Landlord may have, Landlord may (i) peaceably re-enter the Premises upon
voluntary surrender by Tenant or remove Tenant therefrom and any other persons
occupying the Premises, using such legal proceedings as may be available; (ii)
repossess the Premises or relet the Premises or any part thereof for such term
(which may be for a term extending beyond the Term), at such rental and upon
such other terms and conditions as Landlord in Landlord’s sole discretion shall
determine, with the right to make reasonable alterations and repairs to the
Premises; and (iii) remove all personal property therefrom in accordance with
applicable law.

 

23.2.3 Unpaid Rent. Landlord shall have all the rights and remedies of a
landlord provided by Applicable Law, including the right to recover from Tenant:
(a) the worth, at the time of award, of the unpaid Rent that had been earned at
the time of termination, (b)the worth, at the time of award, of the amount by
which the unpaid Rent that would have been earned after the date of termination
until the time of award exceeds the amount of loss of rent that Tenant proves
could have been reasonably avoided, (c) the worth, at the time of award, of the
amount by which the unpaid Rent for the balance of the Term after the time of
award exceeds the amount of the loss of rent that Tenant proves could have been
reasonably avoided, (d) all unamortized free rent, if any, (e) any and all
unamortized sums expended by Landlord for tenant improvements and leasing
commissions, and (f) any other amount, and court costs, necessary to compensate
Landlord for all detriment proximately caused by Tenant’s default. The phrase
“worth, at the time of award,” as used in (a) and (b) above, shall be computed
at the Applicable Interest Rate, and as used in (c) above, shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%). The items referenced in
clauses (d) and (e), above shall be amortized on a straight line basis over the
length of the Lease Term.

 

23.2.4 Continuation. Even though an Event of Default may have occurred, this
Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession; and Landlord may enforce all of Landlord’s rights
and remedies under this Lease, including the remedy described in California
Civil Code Section 1951.4 (“lessor” may continue the Lease in effect after
“lessee’s” breach and abandonment and recover Rent as it becomes due, if
“lessee” has the right to sublet or assign, subject only to reasonable
limitations) to recover Rent as it becomes due. No act by Landlord hereunder,
including acts of maintenance, preservation or efforts to lease the Premises or
the appointment of a receiver upon application of Landlord to protect Landlord’s
interest under this Lease, shall terminate this Lease unless Landlord notifies
Tenant that Landlord elects to terminate this Lease. So long as this Lease is
not terminated, Landlord shall have the right to remedy any default of Tenant,
to maintain or improve the Premises, to cause a receiver to be appointed to
administer the Premises and new or existing subleases and to add to the Rent
payable hereunder all of Landlord’s reasonable costs in so doing, including
without limitation attorney’s fees and costs, with interest at the Applicable
Interest Rate from the date of such expenditure. Landlord shall have no duty to
relet the Premises so long as it has other unleased space available in the
Project.

 

27



--------------------------------------------------------------------------------

23.2.5 Cumulative. Each right and remedy of Landlord provided for herein or now
or hereafter existing at law, in equity, by statute or otherwise shall be
cumulative and shall not preclude Landlord from exercising any other rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity, by statute or otherwise. No payment by Tenant of a lesser amount than
the Rent nor any endorsement on any check or letter accompanying any check or
payment as Rent shall be deemed an accord and satisfaction of full payment of
Rent; and Landlord may accept such payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue other remedies.

 

23.3 Default by Landlord. Landlord will be in default hereunder if Landlord
fails to perform any provision of this Lease required of it and the failure is
not cured within thirty (30) days after notice has been given to Landlord by
Tenant. If, however, the failure cannot reasonably be cured within thirty (30)
days, but is curable, Landlord will not be in default of this Lease if Landlord
commences to cure the failure within the cure period and diligently and in good
faith continues to cure the failure. Notices given under this Section 23.3 will
specify the alleged breach and the applicable Lease provisions. Tenant may,
after expiration of the cure period (unless there is an emergency which the
Landlord is not attempting to cure), correct or remedy any failure of Landlord
not timely cured, and Landlord shall reimburse Tenant for such reasonable
amounts reasonably incurred by Tenant in effectuating such cure as permitted
hereunder, together with interest at the Applicable Interest Rate from the date
such amounts are incurred, within ten (10) days of such demand.

 

23.4 Mitigation. Landlord and Tenant will each, to the extent required by
Applicable Law, attempt to mitigate the damages caused by the other party’s
breach of this Lease. Efforts to mitigate damages will not be construed as a
waiver of the nonbreaching party’s right to recover damages.

 

ARTICLE 24

ASSIGNMENT AND SUBLETTING

 

24.1 Tenant shall not voluntarily assign or encumber its interest in this Lease
or in the Premises, or sublease all or any part of the Premises, or allow any
other person or entity to occupy or use all or any part of the Premises, without
first obtaining Landlord’s prior written consent. Any sublease, if approved by
Landlord, shall be in be in a form acceptable to Landlord. Any assignment,
encumbrance or sublease without Landlord’s prior written consent shall be
voidable, at Landlord’s election, and shall constitute a default hereunder
(subject to applicable notice and cure periods as provided in Section
23.1(iii)). No consent to assignment, encumbrance, or sublease shall constitute
a further waiver of the provisions of this section. Tenant shall notify Landlord
in writing of Tenant’s intent to sublease, encumber or assign this Lease and
Landlord shall, within ten (10) business days of receipt of such written notice,
elect one of the following:

 

(a) Consent to such proposed assignment, encumbrance or sublease;

 

(b) Refuse such consent, which refusal shall be on reasonable grounds; or

 

28



--------------------------------------------------------------------------------

(c) In the case of an assignment, recapture the entire Premises and in the event
of a sublease, recapture that portion or portions of the Premises which Tenant
desires to sublease if (i) such portion or portions of the Premises, in the
aggregate, exceeds 25,000 square feet, or (ii) the term of the sublease extends
into the final nine (9) months of the Lease Term (including any extension
options).

 

24.2 As a condition for granting its consent to any assignment, encumbrance or
sublease, fifteen (15) days prior to any anticipated assignment or sublease
Tenant shall give Landlord and Landlord’s lender written notice (the “Assignment
Notice”), which shall set forth the name, address and business of the proposed
assignee or sublessee, information (including references) concerning the
character, ownership, and financial condition of the proposed assignee or
sublessee, and the Assignment Date, any ownership or commercial relationship
between Tenant and the proposed assignee or sublessee, and the consideration of
all other material terms and conditions of the proposed assignment or sublease,
all in such detail as Landlord shall reasonably require. If Landlord requests
additional detail, the Assignment Notice shall not be deemed to have been
received until Landlord receives such additional detail, and Landlord may
withhold consent to any assignment or sublease until such additional detail is
provided to it. Further, Landlord may require that the assignee remit directly
to Landlord on a monthly basis, all monies due to Tenant by said assignee.

 

24.3 The consent by Landlord to any assignment or subletting shall not be
construed as relieving Tenant or any assignee of this Lease or sublessee of the
Premises from obtaining the express written consent of Landlord to any further
assignment or subletting or as releasing Tenant or any assignee or sublessee of
Tenant from any liability or obligation hereunder whether or not then accrued.
In the event Landlord shall consent to an assignment or sublease, Tenant shall
pay Landlord as Additional Rent all of Landlord’s attorneys’ fees and
administrative costs incurred in connection with evaluating the Assignment
Notice, not to exceed $3,000 per request for consent. This section shall be
fully applicable to all further sales, hypothecations, transfers, assignments
and subleases of any portion of the Premises by any successor or assignee of
Tenant, or any sublessee of the Premises.

 

24.4 As used in this section, the subletting of substantially all of the
Premises for substantially all of the remaining term of this Lease shall be
deemed an assignment rather than a sublease. The assignment, sale or transfer of
a twenty-five percent (25%) or greater interest in Tenant (a “Corporate
Transfer”) shall be deemed an assignment requiring Landlord’s consent hereunder.
Notwithstanding anything to the contrary in this Article 24, (a) subject to
clause (b) below with respect to a merger of Tenant into another entity, during
such time when Tenant is a publicly traded company on a nationally recognized
stock exchange (a “Public Vehicle”), the sale or transfer of Tenant’s stock on
such exchange, or the sale or transfer of all or substantially all of Tenant’s
stock to another Public Vehicle shall not be deemed an assignment for purposes
of this Article 24; (b) Tenant may, without Landlord’s prior consent, assign
this Lease to any entity into which Tenant is merged, with which Tenant is
consolidated or which acquires all or substantially all of the assets of Tenant
(in each case, a “Permitted Assignee”), provided that (i) the details of such
transaction are specified in the Assignment Notice, (ii) the assignee first
executes, acknowledges and delivers to Landlord an agreement whereby the
assignee agrees to be bound by all of the covenants and agreements in this Lease
which Tenant has agreed to keep,

 

29



--------------------------------------------------------------------------------

observe or perform, that the assignee agrees that the provisions of this section
shall be binding upon it as if it were the original Tenant hereunder, and (iii)
the assignee or the surviving entity, as applicable, shall have a net worth
(determined in accordance with generally accepted accounting principles
consistently applied) immediately after such assignment which is at least equal
to the net worth (as so determined) of Tenant immediately before such
assignment; and (c) Landlord’s consent shall not be required in the case of a
sublease to an entity which controls, is controlled by, or is under common
control with, and has common ownership of at least 50% with, Tenant (a “Tenant
Affiliate”), provided that the form of such sublease is approved in advance by
Landlord, which approval shall not be unreasonably withheld.

 

24.5 Landlord’s consent to any sublease or assignment shall not be unreasonably
withheld. A condition to such consent shall be delivery by Tenant to Landlord of
a true copy of the sublease or assignment in a form acceptable to Landlord. If
for any proposed assignment or sublease Tenant receives rent or other
consideration, either initially or over the term of the assignment or sublease,
in excess of the Rent called for hereunder, or, in case of the sublease of a
portion of the Premises, in excess of such rent fairly allocable to such
portion, after appropriate adjustments to assure that all other payments called
for hereunder are taken into account, Tenant shall pay to Landlord as Additional
Rent hereunder fifty percent (50%) of the excess of each such payment of rent or
other consideration received by Tenant (“Bonus Rent”) promptly upon its receipt
thereof after first deducting therefrom any consideration (in the case of a
sublease, amortized over the term of the sublease) allocable to leasehold
improvements paid for by Tenant in order to obtain the assignment or sublease.
Additionally, , if, but only if, such portion of the rent or other consideration
Tenant receives was paid by assignee or sublessee for any of the following,
Tenant shall not be required to include in the calculation of the rent or other
consideration Tenant receives, a reasonable amount to account for the following:
(i) property removed by Tenant pursuant to this Lease, (ii) inventory, (iii) a
non-competition covenant, (iv) trademark or license rights and (v) goodwill. The
foregoing sharing will be inapplicable if Landlord’s consent is not required for
such assignment under the terms hereof. Landlord’s waiver or consent to any
assignment or subletting shall not relieve Tenant from any obligation under this
lease. For the purpose of this Article, the Rent for each square foot of floor
space in the Premises shall be deemed equal.

 

ARTICLE 25

SUBORDINATION; MORTGAGEE PROTECTION

 

25.1 Subordination. This Lease shall be subject and subordinate to all ground
leases, master leases and the lien of all mortgages and deeds of trust which now
or hereafter affect the Premises or the Project or Landlord’s interest therein,
the CC&Rs (now existing or hereafter enacted in accordance with the terms
hereof) and all amendments thereto, all without the necessity of Tenant’s
executing further instruments to effect such subordination, so long as Landlord
obtains a written agreement from the lender or underlying interest holder that
provides that Tenant will not be disturbed in its peaceful enjoyment of the
Premises pursuant to the provisions of this Lease so long as Tenant is not in
default under this Lease. If requested by Landlord, Tenant shall execute and
deliver to Landlord within ten (10) days after Landlord’s request whatever
documentation that may reasonably be required to further effect the provisions
of this Article including, without limitation, a Subordination, Nondisturbance
and Attornment

 

30



--------------------------------------------------------------------------------

Agreement in such commercially reasonable form as may be required by Landlord’s
lender. The form of Subordination, Nondisturbance and Attornment Agreement
attached hereto as Exhibit “H” is deemed approved by Tenant and shall be
executed and delivered by Tenant to Landlord concurrently upon execution and
delivery of this Lease, and shall satisfy the requirement set forth above in
this Section 25.1. Should any holder of a mortgage or deed of trust request that
this Lease and Tenant’s rights hereunder be made superior, rather than
subordinate, to the mortgage or deed of trust, then Tenant will, within ten (10)
days after written request, execute and deliver such agreement as may be
required by such holder in order to effectuate and evidence such superiority of
the Lease to the mortgage or deed of trust.

 

25.2 Attornment. Tenant hereby agrees that Tenant will recognize as its landlord
under this Lease and shall attorn to any person succeeding to the interest of
Landlord in respect of the land and the buildings governed by this Lease upon
any foreclosure of any mortgage upon such land or buildings or upon the
execution of any deed in lieu of foreclosure in respect to such deed of trust.
If requested, Tenant shall execute and deliver an instrument or instruments
confirming its attornment as provided for herein; provided, however, that no
such beneficiary or successor- in-interest shall be bound by any payment of Base
Rent for more than one (1) month in advance, or any amendment or modification of
this Lease made without the express written consent of such beneficiary where
such consent is required under applicable loan documents, and Tenant has been
advised in writing of such requirements.

 

25.3 Mortgagee Protection. Tenant agrees to give Landlord’s lender or any holder
of any mortgage or deed of trust secured by the Project, by registered or
certified mail or nationally recognized overnight delivery service, a copy of
any notice of default served upon the Landlord by Tenant, provided that, prior
to such notice, Tenant has been notified in writing (by way of service on Tenant
of a copy of assignment of rents and leases or otherwise) of the address of such
lender or such holder of a mortgage or deed of trust. Tenant further agrees that
Landlord’s lender or the holder of any mortgage or deed of trust shall have the
right to cure or correct such default within the time Landlord is provided
pursuant to this Lease, and Tenant shall accept any such cure effectuated by
such parties. Notwithstanding the foregoing, in no event shall Landlord’s lender
or any holder of any mortgage or deed of trust have any obligation to cure any
default of the Landlord.

 

ARTICLE 26

ESTOPPEL CERTIFICATE

 

(a) Each party, within twenty (20) days after notice from the other party, will
execute and deliver to the other party, or such other addressee as the other
party may designate, a statement certifying that the Lease is unmodified and in
full force and effect, or in full force and effect as modified and stating the
modifications, and certifying as to such other matters relating to the Lease and
in such form as the party may reasonably request. Any such statement may be
relied upon by any lender, purchaser, or other interested party.

 

31



--------------------------------------------------------------------------------

(b) A party’s failure to deliver such statement within such time shall be
conclusive that:

 

(i) This Lease is in full force and effect, without modification except as may
be represented by the requesting party,

 

(ii) There are no uncured defaults in the requesting party’s performance,

 

(iii) Not more than one month’s rental has been paid in advance; and

 

(iv) If Landlord is the requesting party, Tenant has no right of offset,
counterclaim or deduction against Rent hereunder.

 

ARTICLE 27

SIGNAGE

 

Landlord shall provide for Tenant the opportunity to have Tenant’s name at
Tenant’s entrance to the building on the Premises on a sign, the size and
location of which shall be subject to Landlord’s prior approval (not to be
unreasonably withheld), which building sign shall be installed, maintained and
removed at Tenant’s sole cost and expense. Landlord and Tenant shall also
reasonably cooperate to obtain all required governmental approvals for a
curbside monument sign (consistent in size and style with other monument signs
within the Project) along Murphy Ranch Road, with Landlord being responsible for
the cost of the installation of the monument and Tenant being responsible for
the cost of its placard and/or graphics placed on the monument sign. Tenant
shall have no other right to maintain a Tenant identification sign in any other
location in, on or about the Premises or the Project without Landlord’s prior
approval (not to be unreasonably withheld). The size, design, color and other
physical aspects of all Tenant identification signs shall be subject to
Landlord’s written reasonable approval prior to installation. Except for
Landlord’s obligation to provide the monument provided in this Article 27, the
cost of the installation of all signs, and their maintenance and removal
expense, shall be at Tenant’s sole expense. If Tenant fails to maintain its
signs or if Tenant fails to remove its signs upon termination of this Lease,
Landlord may do so at Tenant’s expense and Tenant’s reimbursement to Landlord
for such amounts shall be deemed additional rent. All signs shall comply with
rules and regulations set forth by City and by Landlord for the Project, as may
be modified from time to time.

 

ARTICLE 28

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the “Rules and Regulations,” a
copy of which is attached hereto and marked EXHIBIT D, and all reasonable and
nondiscriminatory modifications thereof and additions thereto from time to time
put into effect by Landlord. Landlord shall not be responsible to Tenant for the
violation or non-performance by any other tenant or occupant of the Project of
any of said Rules and Regulations.

 

32



--------------------------------------------------------------------------------

ARTICLE 29

CONFLICT OF LAWS

 

This Lease shall be governed by and construed pursuant to the laws of the State
of California.

 

ARTICLE 30

SUCCESSORS AND ASSIGNS

 

Except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

ARTICLE 31

SURRENDER OF PREMISES

 

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, operate as an assignment to it of any or all subleases and
subtenancies.

 

ARTICLE 32

ATTORNEYS’ FEES

 

If Landlord should bring suit for possession of the Premises, for the recovery
of any sum due under this Lease, or because of the breach of any provisions of
this Lease, or for any other relief against Tenant hereunder, or in the event of
any other litigation between the parties with respect to this Lease, then all
costs and expenses, including reasonable attorneys’ fees, incurred by the
prevailing party therein shall be paid by the other party, which obligation on
the part of the other party shall be deemed to have accrued on the date of the
commencement of such action and shall be enforceable whether or not the action
is prosecuted to judgment.

 

ARTICLE 33

PERFORMANCE BY TENANT

 

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of rent. If Tenant shall fail to pay any sum of money owed
to any party other than Landlord, for which it is liable hereunder or if Tenant
shall fail to perform any other act on its part to be performed hereunder and
such failure shall continue beyond any notice and cure period provided in this
Lease, Landlord may, without waiving or releasing Tenant from obligations of
Tenant, but shall not be obligated to, make any such payment or perform any such
other act to be made or performed by Tenant. All sums so paid by Landlord and
all necessary incidental costs together with interest thereon at the Applicable
Interest Rate, from the date of such payment by Landlord, shall be payable to
Landlord on demand. Tenant covenants to pay any such sums and Landlord shall
have (in addition to any other right or remedy of Landlord) all rights and
remedies in the event of the non-payment thereof by Tenant as are set forth in
Article 23 hereof.

 

33



--------------------------------------------------------------------------------

ARTICLE 34

MORTGAGEE PROTECTION

 

In the event of any default on the part of Landlord, Tenant will give notice by
registered or certified mail to any beneficiary of a deed of trust or mortgage
covering the Premises whose address shall have been furnished to Tenant, and
shall offer such beneficiary or mortgagee a reasonable opportunity to cure the
default, including time to obtain possession of the Premises by power of sale or
a judicial foreclosure, if such should prove necessary to effect a cure.

 

ARTICLE 35

DEFINITION OF LANDLORD

 

The term “Landlord”, as used in this Lease, so far as covenants or obligations
on the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners, at the time in question, of the fee title of the Premises
or the lessees under any ground lease, if any. In the event of any transfer,
assignment or other conveyance or transfers of any such title, excluding a
transfer for security purposes only, Landlord herein named (and in case of any
subsequent transfers or conveyances, the then grantor) shall be automatically
freed and relieved from and after the date of such transfer, assignment or
conveyance of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed. Without further agreement, the transferee of such title shall be
deemed to have assumed and agreed to observe and perform any and all obligations
of Landlord hereunder, during its ownership of the Premises. Landlord may
transfer its interest in the Premises without the consent of Tenant and such
transfer or subsequent transfer shall not be deemed a violation on Landlord’s
part of any of the terms and conditions of this Lease. If Landlord sells or
otherwise transfers all of its interest in the Premises and less than all of its
interest in the remaining portions of the Project, Landlord’s obligations to
Tenant will continue with respect to the portion of the Common Area retained by
Landlord, but Landlord will be relieved of its obligations to Tenant with
respect to the portions of the Common Area transferred, and accruing after the
consummation of the transfer, if the transferee has assumed such obligations, in
writing, for the benefit of Tenant, or if the CC&Rs obligate such transferee to
maintain the Common Area during the Term of this Lease.

 

ARTICLE 36

WAIVER

 

The waiver by either party of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of any subsequent breach of
the same or any other term, covenant or condition herein contained, nor shall
any custom or practice which may grow up between the parties in the
administration of the terms hereof be deemed a waiver of or in any way affect
the right of either party to insist upon the performance by the other party in
strict accordance with said terms. The subsequent acceptance of Rent hereunder
by Landlord shall not be deemed to be a waiver of any preceding breach by Tenant
or any term, covenant or condition of this Lease, other than the failure of
Tenant to pay the particular Rent so accepted, regardless of Landlord’s
knowledge of such preceding breach at the time of acceptance of such Rent.

 

34



--------------------------------------------------------------------------------

ARTICLE 37

QUIET ENJOYMENT

 

So long as Tenant is not in default under the terms of this Lease, Tenant will
have full, quiet, and peaceful possession of the Premises for Tenant’s use and
enjoyment of the Premises and all rights granted in this Lease without
interference or interruption, subject to casualty and condemnation, and other
factors beyond Landlord’s control, including without limitation Force Majeure.

 

ARTICLE 38

PARKING

 

The use by Tenant, its employees and invitees, of the parking facilities of the
Project shall be on the terms and conditions set forth in EXHIBIT E attached
hereto and by this reference incorporated herein and shall be subject to such
other agreement between Landlord and Tenant as may hereinafter be established,
and to such other reasonable rules and regulations as Landlord may establish.
Tenant, its employees and invitees shall use no more than, and Landlord shall
provide no less than, a parking ratio of 3.2 non-exclusive, unreserved and
unassigned parking spaces per one thousand (1,000) square feet of leased space.
Tenant’s use of the parking spaces shall be confined to the Project. If, in
Landlord’s reasonable business judgment, it becomes necessary, Landlord shall
exercise due diligence to cause the creation of cross-parking easements and such
other agreements as are necessary to permit Tenant, its employees and invitees
to use parking spaces on properties and buildings which are separate legal
parcels from the Project. Tenant acknowledges that other tenants of the Project
and the tenants of the other buildings, their employees and invitees, may be
given the right to park at the Project.

 

ARTICLE 39

TERMS AND HEADINGS

 

The words “Landlord” and “Tenant” as used herein shall include the plural as
well as the singular. Words used in any gender include other genders. The
article and section headings of this Lease are not a part of this Lease and
shall have no effect upon the construction or interpretation of any part hereof.

 

ARTICLE 40

EXAMINATION OF LEASE

 

Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for lease, and it is not effective as a
lease or otherwise until execution by and delivery to both Landlord and Tenant.

 

35



--------------------------------------------------------------------------------

ARTICLE 41

TIME

 

Time is of the essence with respect to the performance of every provision of
this Lease in which time or performance is a factor.

 

ARTICLE 42

PRIOR AGREEMENT: AMENDMENTS

 

This Lease contains all of the agreements of the parties hereto with respect to
any matter covered or mentioned in this Lease, and no prior agreement or
understanding pertaining to any such matter shall be effective for any purpose.
No provisions of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in interest.

 

ARTICLE 43

SEPARABILITY

 

Any provision of this Lease which shall prove to be invalid, void or illegal in
no way affects, impairs or invalidates any other provision hereof, and any such
other provisions shall remain in full force and effect.

 

ARTICLE 44

RECORDING

 

A short form lease, substantially in the form and content of Exhibit I attached
hereto (“Memorandum of Lease”), will be executed in recordable form by each
party upon execution of this Lease, delivered to Tenant, and may be recorded by
Tenant at its expense. If Tenant records the Memorandum of Lease, Tenant shall
promptly provide a copy of the recorded Memorandum of Lease to Landlord. Tenant
shall deliver to Landlord, upon execution of this Lease, a quitclaim
(“Quitclaim”) for the Memorandum of Lease, which Landlord shall hold and shall
not record until at least thirty (30) days after the expiration of the Lease
Term or earlier termination of this Lease as provided herein, during which time
Tenant shall use reasonable efforts to cause removal of the Memorandum of Lease
from title to the Property if it had been recorded, and if Tenant has not caused
the removal within such thirty (30) day period, then Landlord shall have the
right, in its sole and absolute discretion, but not the obligation, to cause the
Quitclaim to be recorded, and any costs incurred by Landlord in connection
therewith (including reasonable attorneys’ fees) shall be paid by Tenant to
Landlord promptly upon demand.

 

ARTICLE 45

CONSENTS

 

Whenever the consent of either party is required hereunder, unless otherwise
specified, such consent shall not be unreasonably withheld or delayed.

 

36



--------------------------------------------------------------------------------

ARTICLE 46

LIMITATION ON LIABILITY

 

In consideration of the benefits accruing hereunder, Tenant and all successors
and assigns covenant and agree that, in the event of any actual or alleged
failure, breach or default hereunder by Landlord:

 

(a) The sole and exclusive remedy shall be against the Landlord’s interest in
the Project and the rentals therefrom or the proceeds thereof that have not been
distributed at the time the Tenant obtains the applicable judgment against the
Landlord;

 

(b) No partner, member, shareholder, officer, agent or employee of Landlord
shall be sued or named as a party in any suit or action (except as may be
necessary to secure jurisdiction of Landlord);

 

(c) No service or process shall be made against any partner, member,
shareholder, officer, agent or employee of Landlord (except as may be necessary
to secure jurisdiction of Landlord);

 

(d) No partner, member, shareholder, officer, agent or employee of Landlord
shall be required to answer or otherwise plead to any service of process;

 

(e) No judgment will be taken against any partner, member, shareholder, officer,
agent or employee of Landlord;

 

(f) Any judgment taken against any partner, member, shareholder, officer, agent
or employee of Landlord may be vacated and set aside at any time nunc pro nunc;

 

(g) No writ of execution will ever be levied against the assets of any partner,
officer, agent or employee of Landlord;

 

(h) These covenants and agreements are enforceable both by Landlord and also by
any partner, officer, agent or employee of Landlord.

 

ARTICLE 47

RIDERS

 

Clauses, plats and riders, if any, signed by Landlord and Tenant and affixed to
this Lease are a part hereof.

 

ARTICLE 48

EXHIBITS

 

All Exhibits attached hereto are incorporated into this Lease.

 

37



--------------------------------------------------------------------------------

ARTICLE 49

RESERVED

 

ARTICLE 50

OPTION TO EXTEND

 

(a) Provided that no Event of Default exists (measured both as of the date of
Tenant’s Extension Notice and the last day of the initial Lease Term), Tenant
shall have one (1) option to extend (“Renewal Option”) the Lease Term for sixty
(60) months commencing upon the expiration of the initial Lease Term (“Extension
Term”), subject to the terms of this Article 50. In the event Tenant elects to
exercise its option to extend the Lease Term by the Extension Term, as provided
hereunder, Tenant shall provide Landlord with irrevocable written notice of its
election (the “Extension Notice”), no earlier than twelve (12) months and no
later than nine (9) months prior to the expiration date of the initial Lease
Term. Except for Base Rent, which shall be determined as set forth in this
Article 50(b), the terms and conditions of this Lease during the Extension Term
shall be identical to the terms and conditions of this Lease.

 

(b) Base Rent for the Extension Term shall be adjusted to the fair market rental
value (“FMV”), as determined herein. In the event Tenant timely exercises the
Renewal Option, Landlord shall, within twenty (20) days after receipt of
Tenant’s notice exercising the Renewal Option, notify Tenant of Landlord’s good
faith determination of the Base Rent for the Extension Term (the “Landlord’s
Option Rent Response”). Tenant shall accept or reject Landlord’s Option Rent
Response by notice to Landlord within ten (10) business days following receipt
of Landlord’s Option Rent Response. If Tenant fails to object to Landlord’s
Option Rent Response within such time period, then Landlord’s determination of
FMV set forth in the Landlord’s Option Rent Response shall be conclusive and
binding. If Tenant does not accept Landlord’s Option Rent Response, then
Landlord and Tenant shall attempt to agree upon the Base Rent for the Extension
Term (“Option Rent”), using their good faith efforts. If Landlord and Tenant
fail to reach agreement on the Option Rent within thirty (30) days following
Tenant’s receipt of Landlord’s Option Rent Response, then within five (5)
business days after demand by either Landlord or Tenant, each party shall
simultaneously present to the other and certify to each other such party’s final
offer regarding the Option Rent for the Extension Term (each, a “Last Offer”).
If the parties fail to agree on the Option Rent within thirty (30) days
following Tenant’s receipt of Landlord’s Option Rent Response, such Last Offers
may be submitted to arbitration by Landlord and/or Tenant (the “Arbitration
Demand”) in accordance with Article 50(b)(i) through (b)(viii), below and in
accordance with the then existing Rules for Commercial Arbitration of the
American Arbitration Association, or its successor.

 

(i) Landlord and Tenant shall each appoint one (1) arbitrator (each, an
“Original Arbitrator”) who shall be a real estate broker with at least ten (10)
years experience in the leasing of commercial office properties in Milpitas,
California. Original Arbitrators shall be appointed within fifteen (15) business
days after the Arbitration Demand.

 

38



--------------------------------------------------------------------------------

(ii) The two Original Arbitrators so appointed shall within fifteen (15)
business days of the date of the appointment of the last appointed arbitrator
agree upon and appoint a third arbitrator (“Neutral Arbitrator”; and together
with the Original Arbitrators, the “Arbitration Panel”). The Neutral Arbitrator
shall be an appraiser certified as an “MAI” or “ASA” appraiser who has had at
least five (5) years experience within the previous ten (10) years as a real
estate appraiser of commercial office properties in Milpitas, California. For
purposes hereof, an “MAI” appraiser means an individual who holds an MAI
designation conferred by, and is an independent member of, the American
Institute of Real Estate Appraisers (or its successor organization, or in the
event there is no successor organization, the organization and designation most
similar), and an “ASA” appraiser means an individual who holds the Senior Member
designation conferred by, and is an independent member of, the American Society
of Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar).

 

(iii) The sole role of the Arbitration Panel shall be to determine the FMV for
the Extension Term. In determining the FMV, the Arbitration Panel shall take
into account what a willing, comparable, renewal, non-equity tenant would pay,
and what a willing comparable landlord in the Milpitas area would accept at arms
length, in either case, giving appropriate consideration to all economic
benefits achievable by Landlord, such as monthly Base Rent (including periodic
adjustments), Additional Rent in the form of Direct Expense reimbursements, and
any and all monetary or non-monetary concessions including, without limitation,
(x) a then-current base year and (y) any Renewal Concessions (as hereinafter
defined), if any, that may be given in the market place to a comparable renewal
tenant, for a similar use of comparable space for a comparable term in a
comparable office building in a comparable location in the Milpitas area. As
used herein, the term Renewal Concessions shall mean the following: (a) rental
abatement concessions, if any, provided in connection with such comparable
space; and (b) tenant improvements or allowances provided or to be provided for
such comparable space, taking into account, and deducting the value of, the
existing improvements in the Premises, such value to be based upon the age,
quality and layout of the improvements and the extent to which the same can be
utilized by Tenant based upon the fact that the precise tenant improvements
existing in the Premises are specifically suitable to Tenant.

 

(iv) If either Landlord or Tenant fails to appoint an Original Arbitrator within
fifteen business (15) days after the other party’s Arbitration Demand, then the
first appointed Original Arbitrator shall select a Last Offer to serve as the
Option Rent for the Extension Term using the same criteria applicable in case of
a Neutral Arbitrator under Section 50(b)(iii) above.

 

(v) If the two (2) Original Arbitrators fail to agree upon and appoint a Neutral
Arbitrator, or if both parties fail to appoint an Original Arbitrator, then the
Neutral Arbitrator shall be appointed by the American Arbitration Association,
or a successor entity.

 

(vi) The cost of an Original Arbitrator shall be borne by the appointing party.
The cost of the Neutral Arbitrator and other customary costs payable to third
parties shall be paid by Landlord and Tenant equally.

 

39



--------------------------------------------------------------------------------

(vii) In the event that the Option Rent has not been determined pursuant to the
terms hereof prior to the commencement of the Extension Term, Tenant shall be
required to pay the Option Rent at the lesser of Landlord’s Last Offer or one
hundred fifty percent (150%) of the Base Rent in effect at the end of the
immediately preceding Renewal Term. Upon the final determination of the Option
Rent, the payments made by Tenant shall be reconciled with the actual amounts of
Option Rent due, and the appropriate party shall make any corresponding payment
to the other party.

 

(c) In no event shall the Base Rent for the Extension Term be less than the Base
Rent Tenant is scheduled to pay during the last month of the initial Lease Term.
Notwithstanding any other provision of this Lease, the Renewal Option granted
herein is personal to the originally named Tenant and the Permitted Assignee
(but not any other assignee, sublessee, or other transferee of Tenant’s interest
in this Lease. The originally named Tenant or Permitted Assignee to which this
Lease has been assigned may exercise the Renewal Option only if no more than
twenty-five percent (25%) of the space at the Premises is subleased or licensed
at the time of such exercise to other than a Tenant Affiliate and the Lease has
not been assigned to any assignee other than a Permitted Assignee. Neither
Tenant nor a Permitted Assignee shall have the right to exercise the Renewal
Option if such Tenant or Permitted Assignee is in default under this Lease as of
the date of the attempted exercise of the Renewal Option or (at Landlord’s
election) as of the scheduled commencement of the Extension Term.

 

ARTICLE 51

HAZARDOUS MATERIALS

 

Tenant shall not cause nor permit, nor allow any Tenant Party to cause or
permit, any Hazardous Materials to be brought upon, stored, manufactured,
generated, blended, handled, recycled, treated, disposed or used on, under or
about the Premises, the Common Area or the Project, except for routine office
and janitorial supplies in usual and customary quantities stored, used and
disposed of in accordance with all applicable Environmental Laws. Tenant and
Tenant’s Parties shall comply with all Environmental Laws and promptly notify
Landlord in writing of the violation of any Environmental Law or presence of any
Hazardous Materials, other than office and janitorial supplies as permitted
above, on the Premises. Landlord shall have the right to enter upon and inspect
the Premises and to conduct tests, monitoring and investigations. If such tests
indicate the presence of any environmental condition caused by Tenant or any
Tenant Party, Tenant shall reimburse Landlord for the cost of conducting such
tests. Tenant will have no liability for compliance with laws relating to
Hazardous Material or waste in, under, or about the Premises unless the presence
of the Hazardous Material or waste was caused by Tenant or any Tenant Party, and
as between Landlord and Tenant, Landlord shall be responsible for such
compliance as required by all Applicable Laws, except to the extent caused by
Tenant or any Tenant Party. The phrase “environmental condition” shall mean any
adverse condition relating to any Hazardous Materials or the environment,
including surface water, groundwater, drinking water supply, land, surface or
subsurface strata or the ambient air and includes air, land and water
pollutants, noise, vibration, light and odors. In the event of any such
environmental condition caused or exacerbated by Tenant or any Tenant Party,
Tenant shall promptly take any and all steps necessary to rectify the same to
the satisfaction of the applicable agencies and Landlord, or shall, at
Landlord’s election, reimburse Landlord, upon demand, for the cost to

 

40



--------------------------------------------------------------------------------

Landlord of performing rectifying work. The reimbursement shall be paid to
Landlord in advance of Landlord’s performing such work, based upon Landlord’s
reasonable estimate of the cost thereof; and upon completion of such work by
Landlord, Tenant shall pay to Landlord any shortfall within thirty (30) days
after Landlord bills Tenant therefore or Landlord shall within thirty (30) days
refund to Tenant any excess deposit, as the case may be. Tenant shall indemnify,
protect, defend (by counsel acceptable to Landlord) and hold harmless Landlord
and Landlord’s affiliated entities, and each of their respective members,
managers, partners, directors, officers, employees, shareholders, lenders,
agents, contractors, along with the successors and assigns of the foregoing,
(individually and collectively, “Indemnitees”) from and against any and all
claims, judgments, causes of action, damages, penalties, fines, taxes, costs,
liabilities, losses and expenses arising at any time during or after the Term as
a result (directly or indirectly) of or in connection with (a) Tenant and/or any
Tenant Party’s breach of this Article 51 or (b) the presence of Hazardous
Materials on, under or about the Premises or other property as a result
(directly or indirectly) of Tenant’s and/or any Tenant Party’s activities in
connection with the Premises. This indemnity shall include, without limitation,
the cost of any required or necessary repair, cleanup or detoxification, and the
preparation and implementation of any closure, monitoring or other required
plans, whether such action is required or necessary prior to or following the
termination of this Lease. Tenant’s obligations pursuant to the foregoing
indemnity shall survive the expiration or termination of this Lease.

 

Landlord represents that David Hanan and Aric Shalev (the “Representing
Individuals”) are individuals affiliated with Landlord with relevant knowledge
of the physical condition and operations of the Premises and the Project. To the
actual knowledge of the Representing Individuals, except as disclosed on that
certain Environmental Review of Lucent Technologies, Inc. Campus Property,
prepared by Environ International Corporation, dated as of May 3, 2002, and
prepared for Westbrook Real Estate Fund IV, (a) no Hazardous Material is present
on the Project or the soil, surface water or groundwater thereof in violation of
laws, and (b) no action, proceeding or claim by any governmental agency is
pending or threatened regarding the Project concerning any Hazardous Material or
pursuant to any environmental law.

 

ARTICLE 52

FORCE MAJEURE

 

As used herein, a “Force Majeure” event shall mean any acts of God, inability to
obtain labor, strikes, lockouts, lack of materials, governmental restrictions,
delays in obtaining governmental approvals, permits, variances or waivers, enemy
actions, civil commotion, fire, earthquake, unavoidable casualty or other
similar causes beyond Landlord’s reasonable control. It is expressly agreed that
Landlord shall not be obliged to settle any strike to avoid a Force Majeure
event from continuing.

 

ARTICLE 53

COUNTERPARTS

 

This Lease may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original and all such
counterparts together, shall constitute one and the same instrument. The
execution of facsimiles of this Lease shall be binding on the parties hereto.

 

41



--------------------------------------------------------------------------------

ARTICLE 54

RIGHT OF FIRST OFFER

 

(a) Landlord hereby grants to Tenant a right of first offer to lease (the
“ROFO”) with respect to certain of the rentable space within Buildings 3 and 4
of the Project (the “ROFO Space”); subject, however, to the terms and conditions
set forth in this Article 54.

 

(b) The ROFO shall begin only after the expiration or earlier termination of any
leases existing as of the commencement date of this Lease covering any portion
of the ROFO Space (collectively, the “Superior Leases”), including any renewal
or extension of the Superior Leases (whether or not such renewal or extension is
under an express written provision in a Superior Lease or consummated under a
lease amendment or new lease). In addition, the ROFO shall be subordinate and
secondary to all rights of expansion, rights of first refusal, rights of first
offer, or similar or other rights granted to any tenants pursuant to other
leases relating to space within the Project in existence as of the date of this
Lease. The rights described in this subsection (b) are collectively referred to
herein as the “Superior Rights”.

 

(c) Landlord shall provide Tenant with written notice (a “ROFO Notice”) from
time to time when Landlord determines that any ROFO Space will become available
for lease to third parties, as long as no holder of a Superior Right desires to
lease the space, as determined by Landlord. The ROFO Notice shall (i) describe
the ROFO Space that will become available (the “Specific ROFO Space”); (ii)
state Landlord’s determination of the Base Rent at which it would lease such
space to Tenant for the balance of the Lease Term; and (iii) state Landlord’s
estimated delivery date of the Specific ROFO Space.

 

(d) If Tenant wishes to exercise Tenant’s ROFO with respect to Specific ROFO
Space, Tenant shall, within ten (10) business days after delivery of the ROFO
Notice to Tenant, deliver to Landlord written notice of its irrevocable election
to exercise its ROFO with respect to all of the Specific ROFO Space. Tenant must
elect to exercise its ROFO, if at all, only with respect to all of the space
offered by Landlord in any particular ROFO Notice, and Tenant may not elect to
lease only a portion of that space. If Tenant does not exercise its ROFO within
such ten (10) day period, the ROFO shall terminate for such Specific ROFO Space
and Landlord shall be free to lease that space to anyone at any time during the
Lease Term provided that the rental rate is no less than 90% of the rental rate
proposed to Tenant in the ROFO Notice, without any obligation to provide Tenant
with a further right to lease such space. If Landlord desires to lease such
space at a rate less than 90% of the rental rate proposed to Tenant in the ROFO
Notice, Landlord shall re-offer the ROFO Space to Tenant by delivery of a new
ROFO Notice.

 

(e) If Tenant timely and validly exercises the ROFO, Landlord shall tender the
Specific ROFO Space to Tenant as soon as reasonably possible (the “Delivery
Date”). Landlord shall not be liable to Tenant or otherwise be in default under
this Lease if Landlord is unable to deliver the Specific ROFO Space to Tenant on
the delivery date projected in the ROFO Notice.

 

42



--------------------------------------------------------------------------------

(f) If Tenant timely and validly exercises the ROFO, then, beginning on the
Delivery Date and continuing for the balance of the Lease Term (including any
extensions):

 

(i) The Specific ROFO Space shall be part of the Premises under this Lease;

 

(ii) Monthly Base Rent will be adjusted to include the amounts attributable to
the ROFO Space (as set forth in the ROFO Notice); and

 

(iii) Tenant’s Percentage shall be appropriately adjusted by Landlord to reflect
the increased rentable square footage of the Premises.

 

Tenant’s lease of the Specific ROFO Space shall be on the same terms and
conditions as affect the original Premises, except that Rent for such space
shall be determined in accordance with this Article 54. Tenant’s obligation to
pay Rent with respect to the Specific ROFO Space shall begin on the Delivery
Date for such space. The Specific ROFO Space shall be leased to Tenant in its
“as-is” condition, and Landlord shall not be required to construct any
improvements in, or contribute any allowance for, the Specific ROFO Space,
except as Landlord and Tenant may otherwise agree.

 

(g) If Tenant timely and validly exercises the ROFO, Landlord and Tenant shall,
within ten (10) days following the Delivery Date, confirm in writing the
addition of the Specific ROFO Space to the Premises on the terms and conditions
set forth in this Article 54, which written confirmation shall confirm: (i) the
actual Delivery Date, (ii) the rentable square footage of the Premises with the
addition of the Specific ROFO Space; (iii) Tenant’s Percentage with the addition
of the Specific ROFO Space; and (iv) the monthly Base Rent with the addition of
the Specific ROFO Space.

 

(h) The ROFO shall be personal to the originally named Tenant and the Permitted
Assignee to which this Lease has been assigned (but not any other assignee,
sublessee, or other transferee of Tenant’s interest in this Lease). The
originally named Tenant or Permitted Assignee may exercise the ROFO only if no
more than twenty-five percent (25%) of the space at the Premises is subleased or
licensed at the time of exercise of the ROFO to other than a Tenant Affiliate,
and the Lease has not been assigned to any assignee other than a Permitted
Assignee. Neither Tenant nor the Permitted Assignee shall not have the right to
lease ROFO Space if Tenant or the Permitted Assignee is in default under this
Lease as of the date of the attempted exercise of the ROFO by Tenant or the
Permitted Assignee or (at Landlord’s election) as of the scheduled Delivery Date
of the Specific ROFO Space to Tenant or Permitted Assignee, as the case may be.
Notwithstanding anything to the contrary contained herein, the obligations of
this Article 54 are personal to the originally named Landlord and its Controlled
Affiliates (as hereinafter defined), and shall not be binding upon Landlord’s
successors, assigns or transferees (other than an entity which is controlled by,
controls or is under common control with Landlord (in each case, a “Controlled
Affiliate”) which owns Buildings 3 or 4, as applicable), and shall terminate
upon the sale or transfer by Landlord of Buildings 3 or 4 to any entity other
than a Controlled Affiliate.

 

43



--------------------------------------------------------------------------------

ARTICLE 55

MOVING ALLOWANCE

 

Landlord shall provide Tenant with a one-time allowance in an amount of up to
$2.00 per rentable square foot of space within the Premises (the “Moving
Allowance”). The Moving Allowance shall be due and payable within thirty (30)
days following the Commencement Date. In no event shall Tenant be obligated to
credit any unused portions of the Moving Allowance back to Landlord.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.

 

 

LANDLORD:

             

ADDRESS

C/O Lincoln Property Company

Commercial

2300 Clayton Road, Suite 630

Concord, CA 94520

WB MURPHY RANCH, L.L.C.,

  

a Delaware limited liability company

           

By:

 

/s/    SCOTT R. FITZGERALD

--------------------------------------------------------------------------------

  

Its:

 

Vice President

--------------------------------------------------------------------------------

  

With copies to:

        

Westbrook Partners, LLC

        

13155 Noel Road-LB54

        

Suite 2300

        

Dallas, TX 75240

        

Attn: Pat Fox and Asset Management

        

and:

        

Gibson, Dunn & Crutcher LLP

        

333 South Grand Avenue

        

Los Angeles, CA 90071-3197

        

Attn: Jesse Sharf

TENANT:

    

PHOENIX TECHNOLOGIES LTD.,

  

ADDRESS

Phoenix Technologies Ltd.

411 East Plumeria Drive

San Jose, CA 95134

Attn: Lease Administrator

a Delaware corporation

           

By:

 

/s/    LINDA V. MOORE

--------------------------------------------------------------------------------

  

Its:

 

Senior Vice President and General Counsel

--------------------------------------------------------------------------------

           

with a copy to:

        

Phoenix Technologies Ltd.

        

411 East Plumeria Drive

        

San Jose, CA 95134

        

Attn: General Counsel

 

45



--------------------------------------------------------------------------------

EXHIBIT A

THE PREMISES

 

[SEE PRELIMINARY SPACE PLAN ATTACHED HERETO]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

THE PROJECT

 

LEGAL DESCRIPTION

 

All that certain real property situate in the City of Milpitas, County of Santa
Clara, State of California, described as follows:

 

Parcels A, B and C as shown upon that certain Parcel Map filed for record in the
Office of the Recorder of the County of Santa Clara, State of California, on
October 27, 1993 in Book 651 of Maps, at Pages 30 and 31.

 

Excepting therefrom:

 

So much thereof, as described in the Document entitled “Certified Copy of Final
order of Condemnation” recorded June 25, 1988, Document No. 14251246, Official
Records.

 

Assessor’s Parcel No. 086-02-067, 086-02-068 and 086-02-077

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

 

This work letter (“Work Letter”) shall set forth the terms and conditions
relating to the construction of the tenant improvements by Landlord or
Landlord’s contractor in the Premises.

 

SECTION 1

 

IMPROVEMENTS

 

A. Tenant Improvements. Landlord shall, at Landlord’s sole cost and expense,
complete the construction, or cause the construction to be completed, of the
improvements (“Tenant Improvements”) described on the Approved Plans (as
hereinafter defined).

 

B. Contractors/Construction Management Fee. Landlord shall select such general
and subcontractors as Landlord determines are appropriate in Landlord’s sole and
absolute discretion for the construction of the Tenant Improvements.

 

C. Cooperation of Tenant. Tenant shall reasonably cooperate with Landlord in the
construction of the Tenant Improvements and shall not interfere with same.

 

D. Delays Caused by Tenant. The term “Delays Caused By Tenant” shall mean any
delay that the Landlord may encounter in the performance of Landlord’s
obligations under the Lease because of any act or omission of any nature by
Tenant or its agents, including delays resulting from changes in or additions to
the Approved Plans requested by Tenant or of the Tenant Improvements requested
by Tenant and approved by Landlord, including delays (beyond the time periods
provided in Section 2 below) by Tenant in the submission of information
requested by Landlord or giving authorizations or approvals requested by
Landlord, delays due to the postponement of any Tenant Improvements at the
request of Tenant, or delays caused by the concurrent installation of Tenant’s
fixtures, or delays caused in any other way by Tenant. Tenant shall pay all
incremental construction and related costs and expenses incurred by Landlord
which result from Delays Caused By Tenant, including without limitation
increases in the cost of labor or materials, within ten (10) days after receipt
from Landlord of an invoice therefor with reasonable supporting documentation.
Landlord shall inform Tenant of any delays which Landlord reasonably expects
will occur as a result of changes in or additions to the Approved Plans or of
the Tenant Improvements requested by Tenant.

 

E. Delays Caused by Landlord. The term “Delays Caused By Landlord” shall mean
any delay that the Landlord may encounter in the performance of Landlord’s
obligations under the Lease because of any act or omission by Landlord or its
agents (but excluding those acts or omissions resulting from any Delays Caused
by Tenant or circumstances beyond Landlord’s reasonable control).

 

C-1



--------------------------------------------------------------------------------

SECTION 2

 

A. Requirements for Approval of Draft Work Letter and Draft Space Plan.

 

(1) Attached hereto is (i) the draft space plan developed by AAi Architecture
dated May 5, 2003, as revised by Tenant and forwarded to Landlord on May 9, 2003
and attached hereto as Schedule 1, and (ii) the Landlord Work Letter dated May
16 , 2003 and attached hereto as Schedule 2, which have been reviewed and
approved by Landlord and Tenant (collectively, the “Preliminary Plans”).
Promptly following the execution of this Lease, Landlord shall deliver to Tenant
the proposed Final Plans, which shall be consistent in all material respects
with the Preliminary Plans. Within five (5) business days of Tenant’s receipt of
the proposed Final Plans, Tenant shall either (x) approve such proposed Final
Plans, or (b) inform Landlord in writing of any required revisions or
corrections thereto, which revisions or corrections shall be limited to any
aspect thereof which is inconsistent with the Preliminary Plans. In the event
Tenant does not provide written notice to Landlord of any such required
revisions or corrections within such five (5) business day period, such proposal
Final Plans shall be deemed approved and accepted by Tenant for purposes hereof
and shall be deemed the “Approved Plans”. In the event Tenant shall inform
Landlord of required revisions or corrections to the proposed Final Plans,
Landlord shall revise such proposed Final Plans and submit the same to Tenant
for Tenant’s approval. Tenant shall have three (3) business days after the
receipt of such revised proposed Final Plans to review, approve or comment on
the required revisions or corrections thereto, which revisions or corrections
shall be limited to any aspect thereof which is inconsistent with the revisions
properly requested by Tenant to the prior version of the proposed Final Plans.
In the event Tenant does not provide Landlord with written notice of any such
required revisions or corrections within such three (3) business day period,
such proposed Final Plans shall be deemed approved and accepted by Tenant for
purposes hereof and shall be deemed the “Approved Plans”.

 

(2) The procedures set forth in Section 2.A(1) shall apply until the proposed
Final Plans have been approved (or deemed approved) by Landlord and Tenant. Such
proposed Final Plans, as so approved, are referred to herein as the “Approved
Plans”.

 

SECTION 3

 

CHANGES IN APPROVED PLANS

 

A. Modifications to Approved Plans. No changes, modifications or alterations to
the Approved Plans may be made without the written consent of Landlord, which
consent may be withheld in Landlord’s reasonable discretion. Any additional
costs and expenses including, without limitation, increased fees which Landlord
may be required to pay for architectural, engineering and other similar services
arising by reason of any change, modification or alteration in the Approved
Plans, any additional construction costs, including costs of change orders
charged by Landlord’s contractor, and any and all other costs, expenses and/or
damages incurred or suffered by Landlord by reason of the changes, modifications
or alterations to the Approved Plans and any delays directly or indirectly
caused by such changes, modifications or alterations to the Approved Plans shall
be at the sole cost and expense of Tenant (unless such change, modification or
alteration is the result of an applicable government requirement(s) unrelated to
the actions or omissions of Tenant, its agents, employees or contractors) and
shall be paid by Tenant to Landlord within ten (10) days after receipt from
Landlord of an invoice therefor with reasonable supporting documentation.

 

C-2



--------------------------------------------------------------------------------

SCHEDULE 1

DRAFT SPACE PLAN

 

C-3



--------------------------------------------------------------------------------

SCHEDULE 2

LANDLORD WORK LETTER

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations:

 

1. Except in connection with Tenant’s Work, Tenant shall not alter any locks or
install any new or additional locks or bolts on any doors or windows of the
Premises without obtaining Landlord’s prior written consent. Tenant shall bear
the cost of any lock changes or repairs required by Tenant and Tenant shall
promptly deliver any new keys to Landlord.

 

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises. Tenant shall assume any
and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.

 

3. Tenant, its employees and agents must be sure that the entry doors to the
Premises are securely closed and locked when leaving the Premises if it is after
the normal hours of business of the Project. Tenant, its employees, agents or
any other persons entering or leaving the Project at any time when it is so
locked, or any time when it is considered to be after normal business hours for
the Project, may be required to sign the Project register. Access to the Project
may be refused unless the person seeking access has proper identification or has
a previously received authorization for access to the Project. Landlord and its
agents shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Project of any person. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Project during the continuance thereof by any means it
deems appropriate for the safety and protection of life and property.

 

4. Landlord reserves the right, in the event of an emergency in Landlord’s
reasonable discretion, to close or limit access to the Project and/or the
Premises, from time to time, due to damage to the Project and/or the Premises,
to ensure the safety of persons or property or due to government order or
directive, and Tenant agrees to immediately comply with any such reasonable
decision by Landlord. If Landlord closes or limits access to the Project and/or
the Premises for the reasons described above, Landlord’s actions shall not
constitute a breach of the Lease.

 

5. Tenant shall not disturb, solicit, or canvass any occupant of the Project and
shall cooperate with Landlord and its agents to prevent the same. Tenant, its
employees and agents shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, halls, stairways, elevators, or any Common Areas for the
purposes of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises. Smoking shall not be permitted in the Common Areas, except in
a smoking area designated by Tenant and approved by Landlord.

 

6. The toilet rooms, urinals and wash bowls shall not be used for any purpose
other than that for which they were constructed, and no foreign substance of any
kind whatsoever shall

 

D-1



--------------------------------------------------------------------------------

be thrown therein. The expense of any breakage, stoppage or damage resulting
from the violation of this rule shall be borne by the tenants who, or whose
employees or agents, shall have caused it.

 

7. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines and computers shall be installed, maintained or operated upon
the Premises without the written consent of Landlord. All vendors or other
persons visiting the Premises shall be subject to the reasonable control of
Landlord. Tenant shall not permit its vendors or other persons visiting the
Premises to solicit other tenants of the Project.

 

8. Tenant shall not use or keep in or on the Premises or the Project any
kerosene, gasoline or other inflammable or combustible fluid or material, except
as otherwise permitted in the Lease. Tenant shall not bring into or keep within
the Premises or the Project any animals, birds or vehicles (other than passenger
vehicles, forklifts or bicycles).

 

9. Tenant shall not use, keep or permit to be used or kept, any noxious gas or
substance in or on the Premises or permit or allow the Premises to be occupied
or used in a manner offensive or objectionable to Landlord or other occupants of
the Project by reason of noise, odors, or vibrations, or to otherwise
unreasonably interfere with the use of the Project by other tenants.

 

10. No cooking shall be done or permitted on the Premises except in the
cafeteria area, nor shall the Premises be used for the storage of merchandise,
for loading or for any improper, objectionable or immoral purposes.
Notwithstanding the foregoing, Underwriters’ Laboratory approved equipment and
microwave events may be used in the Premises for heating food and brewing
coffee, tea, hot chocolate and similar beverages for employees and visitors of
Tenant, provided that such use is in accordance with all applicable federal,
state and city laws, codes, ordinances, rules and regulations; and provided
further that such cooking does not result in odors escaping from the Premises.

 

11. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

 

12. Intentionally Deleted.

 

13. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal. All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.

 

14. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

D-2



--------------------------------------------------------------------------------

15. Tenant acknowledges that the local fire department has previously required
Landlord to participate in a fire and emergency preparedness program or may
require Landlord and/or Tenant to participate in such a program in the future.
Tenant agrees to take all actions reasonably necessary to comply with the
requirements of such a program including, but not limited to, designating
certain employees as “fire wardens” and requiring them to attend any necessary
classes and meetings and to perform any required functions.

 

16. Tenant and its employees shall comply with all federal, state and local
recycling and/or resource conversation laws and shall take all actions
reasonably requested by Landlord in order to comply with such laws.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

PARKING RULES AND REGULATIONS

 

1. Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles, pickup trucks and sport utility vehicles. Tenant
and its employees shall park automobiles within the lines of the parking spaces.

 

2. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities. Users of the parking area will obey all posted
signs and park only in the areas designated for vehicle parking.

 

3. Parking stickers and parking cards, if any, shall be the property of Landlord
and shall be returned to Landlord by the holder thereof upon termination of the
holder’s parking privileges. Landlord may require Tenant and each of its
employees to give Landlord a commercially reasonable deposit when a parking card
or other parking device is issued. Landlord shall not be obligated to return the
deposit unless and until the parking card or other device is returned to
Landlord. Tenant will pay such replacement charges as is reasonably established
by Landlord for the loss of such devices. Loss or theft of parking
identification stickers or devices from automobiles must be reported to the
parking operator immediately. Any parking identification stickers reported lost
or stolen found on any unauthorized car will be confiscated and the illegal
holder will be subject to prosecution.

 

4. Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Landlord will not be responsible for any
damage to vehicles, injury to persons or loss of property, all of which risks
are assumed by the party using the parking area.

 

5. Intentionally Deleted.

 

6. The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.

 

7. Tenant shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws, and
agreements. Parking area managers or attendants, if any, are not authorized to
make or allow any exceptions to these Parking Rules and Regulations. Landlord
reserves the right to terminate parking rights for any person or entity that
willfully refuses to comply with these rules and regulations.

 

8. Every driver is required to park his own car. Tenant agrees that all
responsibility for damage to cars or the theft of or from cars is assumed by the
driver, and further agrees that Tenant will hold Landlord harmless for any such
damages or theft.

 

E-1



--------------------------------------------------------------------------------

9. No vehicles shall be parked in the parking areas overnight except to
accommodate employee travel. The parking area shall only be used for daily
parking and no vehicle or other property shall be stored in a parking space.

 

10. Any vehicle parked by Tenant, its employees, contractors or visitors in a
reserved parking space or in any area of the parking area that is not designated
for the parking of such a vehicle may, at Landlord’s option, and without notice
or demand, be towed away by any towing company selected by Landlord, and the
cost of such towing shall be paid for by Tenant and/or the driver of said
vehicle.

 

Landlord reserves the right at any time to reasonably change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable and nondiscriminatory Rules and Regulations as in Landlord’s judgment
may from time to time be necessary for the management, safety, care and
cleanliness of the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenant, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant, nor prevent Landlord
from thereafter enforcing any such Rules or Regulations against any or all
tenants of the Project. Landlord, however, shall apply such Rules and
Regulations in a nondiscriminatory manner. Tenant shall be deemed to have read
these Rules and Regulations and to have agreed to abide by them.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMMENCEMENT DATE MEMORANDUM

 

With respect to that certain lease (“Lease”) dated May     , 2003 between
PHOENIX TECHNOLOGIES LTD, a Delaware corporation (“Tenant”), and WB MURPHY
RANCH, L.L.C., a Delaware limited liability company (“Landlord”), whereby
Landlord leased to Tenant and Tenant leased from Landlord approximately [86,452]
rentable square feet of that certain office building located at 911 [or 915]
Murphy Ranch Road, Milpitas, California (“Premises”), Tenant hereby acknowledges
and certifies to Landlord as follows:

 

(1) Landlord delivered possession of the Premises to Tenant on
                                          (“Possession Date”).

 

(2) The Term of the Lease commenced on                                          
(“Commencement Date”).

 

(3) The Premises contains                      rentable square feet of space;
and

 

(4) Tenant has accepted and is currently in possession of the Premises and the
Premises are acceptable for Tenant’s use.

 

(5) Tenant’s Share is                                          .

 

(6) Monthly Base Rent is                             .

 

(7) The amount of the Lease Termination Fee as described in Section 1.1.4 of
this Lease is $                    .

 

IN WITNESS WHEREOF, this Commencement Date Memorandum is executed this day of
                    .

 

“Tenant”

PHOENIX TECHNOLOGIES LTD, a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

   

Its:

 

 

--------------------------------------------------------------------------------

“Landlord”

WB MURPHY RANCH, L.L.C., a Delaware limited liability company

By:

 

 

--------------------------------------------------------------------------------

   

Its:

 

 

--------------------------------------------------------------------------------

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

LANDLORD’S FF&E

 

[TO BE AGREED UPON IN WRITING BY LANDLORD AND TENANT ON OR

BEFORE JUNE 6, 2003]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

MEMORANDUM OF LEASE

 

Recording Requested By

and When Recorded Mail To:

 

James R. Janz

Tomlinson Zisko LLP

200 Page Mill Road

Palo Alto, CA 94306

 

--------------------------------------------------------------------------------

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE (“Memorandum”), dated                     , 2003 for
references purposes, is by and between WB MURPHY RANCH, L.L.C., a Delaware
limited liability company as landlord (“Landlord”), and PHOENIX TECHNOLOGIES
LTD., a Delaware corporation as tenant (“Tenant”).

 

AGREEMENT:

 

1. Lease of Demised Premises. Landlord has leased to Tenant, and Tenant has
hired from Landlord, upon the terms and subject to the conditions contained in
that certain lease dated May     , 2003 (the “Lease”), the following property
(the “Premises”): that certain office building located at 915 Murphy Ranch Road,
Milpitas, California outlined on the floor plan attached hereto and marked
EXHIBIT A, and part of a 5 building complex (the “Project”) more particularly
described in EXHIBIT B attached hereto. The Lease grants Tenant certain
non-exclusive rights to use of portions of the common area of the Project,
including certain amenities made available for the enjoyment of the tenants of
the Project and their employees.

 

2. Term. The primary term of the Lease is for a period of 10 years, subject to
possible earlier termination as provided in the Lease. Tenant has an option to
extend the term of the Lease for one 5-year period. Subject to satisfaction or
waiver of the conditions set forth in the Lease, the term will commence on the
earlier of: (i) the date on which Tenant opens for business in the Premises or
(ii) the date on which the Premises are substantially complete.

 

3. Purpose. It is understood that the only purpose of this Memorandum is to
clarify the area demised to Tenant under the terms of the Lease and to give
notice of the Lease, and that all rights and obligations of Landlord and Tenant
are governed by the terms, covenants, and conditions contained in the Lease.

 

Landlord and Tenant have caused this Memorandum to be executed on the respective
dates set forth below.

 

I-1



--------------------------------------------------------------------------------

LANDLORD:

WB MURPHY RANCH, L.L.C.,

a Delaware limited liability company

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

TENANT:

PHOENIX TECHNOLOGIES LTD.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

(NOTARIES ATTACHED)

 

I-2



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF                                                   )

                                                                      )    ss.

COUNTY OF                                               )

 

On                            , before me,
                                        , a Notary Public in and for said State,
personally appeared                                         , personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
within instrument such person, or the entity upon behalf of which such person
acted, executed such instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public

 

[SEAL]

 

ACKNOWLEDGMENT

 

STATE OF                                                   )

                                                                      )    ss.

COUNTY OF                                               )

 

On                            , before me,
                                        , a Notary Public in and for said State,
personally appeared                                         , personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
within instrument such person, or the entity upon behalf of which such person
acted, executed such instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public

 

[SEAL]

 

I-3